Exhibit 1.1 Nordion Inc. Annual Information Form For the Year Ended October 31, 2013 January 8, 2014 Ottawa, Canada 1 TABLE OF CONTENTS 1. PRELIMINARY NOTES 5 Interpretation 5 Items Affecting the Comparability of Financial Information of Prior Years 5 Caution Regarding Forward-looking Statements 6 2. CORPORATE STRUCTURE 7 Name, Jurisdiction of Incorporation, and Address 7 Current Organization 7 Discontinued Operations 7 3. GENERAL DEVELOPMENT OF THE BUSINESSES 8 Three-year History 8 Business Focus 10 4. DESCRIPTION OF THE BUSINESS 11 Overview 11 Reportable Operating Segments 11 Specialty Isotopes – Sterilization Technologies 11 Specialty Isotopes – Medical Isotopes 15 Corporate and Other 23 Divested Businesses 23 Customers 24 Employees 25 Principal Facilities 25 Research and Development 25 Regulatory Compliance 26 Environment, Health, Safety and Governance 27 5. RISK FACTORS 28 6. SELECTED CONSOLIDATED FINANCIAL INFORMATION 41 Summary Annual Information 41 Capital Structure 41 Shareholders Rights Plan 42 2 Dividend and Share Buy Backs 42 Ownership and Other Restrictions 43 7. MANAGEMENT’S DISCUSSION AND ANALYSIS 43 8. MARKET FOR SECURITIES 44 Trading Price and Volume 44 9. LEGAL PROCEEDINGS 45 AECL Arbitration 45 Bioequivalence Studies 45 Arbitration with Life Technologies Corporations 45 Radiation Overexposure Claim 46 Factory Mutual Global 46 DIRECTORS AND OFFICERS 46 Directors 46 Executive Officers 54 Cease Trade Orders, Bankruptcies, Penalties or Sanctions 54 Conflicts of Interest 55 FINANCE & AUDIT COMMITTEE 55 Composition of Finance & Audit Committee 55 Auditor Fees 56 Pre-approval Policy for External Auditor Services 56 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 57 TRANSFER AGENT AND REGISTRAR 57 MATERIAL CONTRACTS 57 15. EXPERTS 57 ADDITIONAL INFORMATION 57 SCHEDULE A – NORDION INC. FINANCE AND AUDIT COMMITTEE CHARTER 59 Appendix A –Position Description of Chair of the Finance & Audit Committee 68 SCHEDULE B – GLOSSARY 69 3 Nordion®, Science Advancing Health®, and GammaFIT™ are trademarks or registered trademarks of Nordion Inc. or its subsidiaries. TheraSphere® is a registered trademark of Theragenics Corporation used under license by BTG PLC The following are trademarks or registered trademarks belonging to the companies indicated: Bexxar® GlaxoSmithKlineInc. CardioGen-82® Bracco Diagnostics Inc. Glucotrace™ Best Medical Belgium Inc. Agiris™ Best Medical Belgium Inc. 4 NORDION INC. ANNUAL INFORMATION FORM 1. PRELIMINARY NOTES Interpretation In this Annual Information Form (AIF), “we”, “us”, “our”, “Nordion”, and “the Company” refer collectively to Nordion Inc., and its subsidiaries. In this AIF, all references to specific years are references to the fiscal years of Nordion ended October 31. All references to “$” or “dollars” are references to U.S. dollars and all references to C$ are to Canadian dollars, unless otherwise specified. This AIF should be read in conjunction with Nordion’s 2013 Annual Report, which includes the Company’s 2013 audited consolidated financial statements and notes (2013 Financial Statements) and the 2013 Management’s Discussion and Analysis (2013 MD&A), but which, for greater certainty, are not incorporated by reference herein. Certain terms and abbreviations used in this AIF are defined in Schedule B – Glossary. Items Affecting the Comparability of Financial Information of Prior Years All financial references in this document, unless otherwise indicated, are based on continuing operations. In September 2012, Nordion had announced a strategic realignment of its business designed to focus on improving the execution of Nordion’s business strategy at the time. Nordion transitioned to a Business Unit model with two distinct business units: Specialty Isotopes and Targeted Therapies, each of which was supported by centralized shared corporate functions. The Specialty Isotopes business includes two segments: Sterilization Technologies and Medical Isotopes. On July 13, 2013, Nordion completed the sale of its Targeted Therapies business to BTG plc (BTG), an international specialist healthcare company based in London, United Kingdom. As a result of this sale, the Company now operates one business unit, Specialty Isotopes, which includes two segments: Sterilization Technologies and Medical Isotopes. Nordion previously operated Targeted Therapies as a separate business unit. While Nordion operated two business segments as at the end of October 31, 2013, the Company continues to report operations as three business segments: Sterilization Technologies, Medical Isotopes and historical Targeted Therapies, as well as certain corporate functions and activities reported as Corporate and Other, in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP). The primary change to the Company’s reporting as a result of the sale of its Targeted Therapies business was that Contract Manufacturing reporting was moved from Targeted Therapies to Medical Isotopes. All financial references for the prior years have been restated to reflect this change. During fiscal 2011, the Company sold MDS Nordion S.A. and reports this as a discontinued operation. 5 Caution Regarding Forward-looking Statements From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including under applicable Canadian securities laws and the “safe harbour” provisions of the United States Private Securities Litigation Reform Act of 1995.This document and the documents incorporated by reference herein, contains forward-looking statements, including but not limited to, statements relating to our expectations with respect to: our business strategy, the competitive landscape and our position within it; our strategic review; the discontinuation of the manufacture of Bexxar; factors influencing our commercial success; the demand for and supply of our products and competing products; the supply of the inputs for our products; potential outcomes of current legal proceedings and our internal investigation; our pension funding; the potential for additional legal and regulatory proceedings; the regulatory status of our products and operations; our research and development initiatives; our estimates of future site remediation costs; our intentions with respect to our liquidity levels and access to capital; and more generally statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions.The words “may”, “will”, “could”, “should”, “would”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “project”, “expect”, “intend”, “indicate”, “forecast”, “objective”, “optimistic”, and similar words and expressions are intended to identify forward-looking statements. Forward-looking statements are necessarily based on estimates and assumptions made by us in light of our experience and our perception of historical trends, current conditions and expected future developments, as well as other factors that we believe are appropriate in the circumstances, but which are inherently subject to significant business, political, economic and competitive uncertainties and contingencies. Known and unknown factors could cause actual results to differ materially from those projected in the forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, but are not limited to, the following factors, which are discussed in greater detail in the “Risk Factors” described in section 5 of this AIF; and our success in anticipating and managing these risks: business interruptions; sources of supply; the ongoing internal investigation; risks related to the outcome of Nordion’s strategic review, or any strategic transaction; shareholder activism; customer concentration; external forces and changes in industry trends; Nordion’s primary operating locations handle and store hazardous and radioactive materials; anti-corruption and fraud and abuse risk; Nordion is subject to complex and costly regulation; risks related to the Company’s defined benefit pension plans; risks arising from doing business in various countries around the world; risks related to the divestiture of the Targeted Therapies business unit; the Company faces significant competition and may not be able to compete effectively; long-term supply commitments of cobalt-60; competition laws; tax reassessment risk; effectiveness of internal controls; the Company’s business, financial condition and results of operations are subject to significant fluctuation; risks related to insurance coverage; current and future litigation and regulatory proceedings; uncertain disposal and decommissioning costs; dependence on information technology systems and communications systems; foreign currency exchange rates; labour relations; risks related to the Company’s credit facility agreement and liquidity; compliance with laws and regulations affecting public companies; dependence upon the services of key personnel; regulations or changes in regulations may reduce demand for the Company’s products and services, and increase expenses; economic conditions; intellectual property protection; and volatility of share price and dividend policy. The foregoing list of factors that may affect future events or results is not exhaustive.By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved. When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We caution readers not to place undue reliance on the Company’s forward-looking statements, as a number of factors, including but not limited to the risk factors listed above and further described in section 5 of our AIF, could cause our actual results, performance or achievements to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements. The Company does not assume any obligation to update or revise any forward-looking statements, whether written or oral, that may be made from time to time by us or on our behalf, except as required by applicable law. 6 2. CORPORATE STRUCTURE Name, Jurisdiction of Incorporation, and Address Nordion Inc. (formerly MDS Inc.) was incorporated on April 17, 1969 under the laws of the Province of Ontario under the name Medical Data Sciences Limited. The Company changed its name to MDS Health Group Limited in April 1973 and to MDS Inc. in November 1996. On November 1, 2010, the Company changed its name to Nordion Inc. The Company was continued under the Canada Business Corporations Act (CBCA) on October 10, 1978 and is governed by that Act. The head office of Nordion, and its principal place of business, is located at 447 March Road, Ottawa, Ontario, K2K 1X8. On March 7, 2012 at the Company’s Annual and Special Meeting of Shareholders the Company’s shareholders voted to approve two amendments to the Company’s By-laws. The first amendment removed the ability of the Chairman of a Board of Directors meeting to cast an addition or “casting” vote. The second amendment simplified the provision governing the persons authorized to execute documents on behalf of the Company to allow any officer or employee acting within the scope of his or her authority to execute documents in the usual and ordinary course of the Company’s business, and by allowing any director, officer or individual appointed by Board of Directors resolution to execute documents on behalf of the Company that are outside of the usual and ordinary course of the Company’s business. Current Organization Material operating subsidiaries are defined as those companies that contribute 10% or more of the consolidated sales and operating revenues of Nordion, or account for 10% or more of the consolidated assets of the Company, or those subsidiaries that, in the aggregate contribute 20% or more of the consolidated sales and operating revenues of Nordion, or account for 20% or more of the consolidated assets of the Company. As at October 31, 2013, Nordion’s sole material operating subsidiary was Nordion (Canada) Inc., a corporation incorporated under the CBCA. Nordion Inc. beneficially owns through a wholly-owned subsidiary of Nordion Inc. all of Nordion (Canada) Inc.’s issued and outstanding shares. Discontinued Operations During fiscal 2011, Nordion completed the sale of MDS Nordion S.A., its wholly-owned Belgian subsidiary. This subsidiary included products across Nordion’s three operating business segments at that time: Targeted Therapies, Sterilization Technologies, and Medical Isotopes. 7 3. GENERAL DEVELOPMENT OF THE BUSINESSES Three-year History Nordion is a global health science company that provides market-leading products and services for the prevention, diagnosis and treatment of disease. As at October 31, 2013, the Company operated in two business segments: Sterilization Technologies and Medical Isotopes. Fiscal 2013 Highlights September 24, 2013 Nordion announced it had reached an agreement to settle claims with BioAxone BioSciences for a nominal amount. August 20, 2013 Nordion announced it had reached a settlement with Atomic Energy of Canada Limited (AECL)to resolve the MAPLE lawsuit and arbitration costs and announced that the Company and AECL had entered into an amended and restated isotope supply agreement until 2016 and a waste management services agreement until 2026. July 13, 2013 Nordion completed the divestiture of the Targeted Therapies business to BTG. May 23, 2013 Nordion announced it had entered into an agreement to divest the Targeted Therapies business to BTG for a cash purchase price of $200 million and that it had agreed to continue manufacturing TheraSphere under a Manufacturing and Support Agreement with a contract term of three years, plus a two-year extension at BTG’s option. May 15, 2013 Nordion announced it had signed a contract manufacturing agreement with Navidea Biopharmaceuticals to manufacture NAV5001 a diagnostic imaging agent used to detect Parkinsonian Syndromes and Dementia with Lewy Bodies. March 21, 2013 Nordion announced it had settled claims with Dr. Reddy’s Laboratories for an undisclosed amount. January 28, 2013 Nordion announced it had appointed Mr. Grant Gardiner as Senior Vice President (SVP) and General Counsel. January 25, 2013 Nordion announced it had initiated a review of strategic alternatives. January 21, 2013 Nordion announced it had filed an amended Statement of Claim in the Isotope Production Facilities Agreement (IPFA) proceedings involving AECL. Fiscal 2012 Highlights October 29, 2012 Nordion announced it had been granted permission to enter into molybdenum-99 (Mo-99) supply negotiations with the Research Institute of Atomic Reactors (RIAR) and terminated its Mo-99 supply agreement with Open Joint Stock Company “Isotope”(JSC Isotope) effective, October 26, 2012. October 22, 2012 Nordion announced an extension of its contract until the end of 2015 with its largest customer, Lantheus Medical Imaging, Inc. (Lantheus) to supply Mo-99. September 18, 2012 Nordion announced the cancellation of its 2012 Normal Course Issuer Bid (NCIB). Nordion had purchased and cancelled 71,120 common shares under this NCIB, representing approximately 0.1% of the 62,118,021 common shares outstanding as of January 24, 2012. During fiscal 2012, the Company also repurchased 398,500 common shares under its 2011 NCIB. September 12, 2012 Nordion announced a strategic realignment of its business by transitioning Nordion to a Business Unit model with two distinct Business Units (Targeted Therapies and Specialty Isotopes). Nordion announced the appointment of Jeff Brown to its Board of Directors. 8 September 10, 2012 Nordion announced the suspension of its quarterly dividend and its intention to cease repurchasing shares under its NCIB. September 10, 2012 Nordion announced it had been unsuccessful in its claim for specific performance or monetary damages relating to Atomic Energy of Canada Limited’s (AECL) cancelled construction of the MAPLE facilities. August 8, 2012 Nordion voluntarily disclosed it was conducting an internal inquiry and investigation of a foreign supplier and related parties focusing on compliance with the Canadian Corruption of Foreign Public Officials Act and the U.S. Foreign Corrupt Practices Act. June 5, 2012 Nordion announced it had extended its cobalt-60 (Co-60) contract with Zhongjin Irradiation Co. Ltd. until 2014 and that it had signed a multi-year agreement with Japan Radioisotope Association. May 9, 2012 Nordion launched the Gamma Centre of Excellence. April 24, 2012 Nordion announced the YES-P Europe-focused Phase III clinical trial for the TheraSphere® liver cancer treatment. March 25, 2012 Nordion launched custom doses for TheraSphere® in Europe and Canada. January 31, 2012 Nordion announced the renewal of its NCIB. January 19, 2012 Nordion announced it entered into a six-year Co-60 supply agreement with Synergy Health. Fiscal 2011 Highlights October 31, 2011 As at October 31, 2011 the Company had repurchased and cancelled 4,860,132 million common shares for $52.4 million pursuant to its 2011 NCIB. October 27, 2011 The Canadian Nuclear Safety Commission (CNSC) announced the renewal of the National Research Universal (NRU) reactor licence until 2016. June 16, 2011 Nordion awarded the contract for the STOP-HCC and EPOCH TheraSphere®Phase III clinical trials to Theorem Clinical Research. June 6, 2011 Nordion announced it had secured a new three-year $75 million revolving credit facility. March 31, 2011 Nordion completed the divestiture of MDS (Nordion) S.A. Belgium. March 23, 2011 Nordion announced the STOP-HCC and EPOCH Phase III clinical trials for TheraSphere. March 10, 2011 Nordion appointed Janet Woodruff and Sean Murphy to its Board of Directors. January 25, 2011 Nordion announced it had entered into a five-year Co-60 supply contract with Sterigenics International. 9 January 20, 2011 Nordion approved the introduction of a quarterly cash dividend policy and an initial quarterly dividend of $0.10 per share was paid on April 1, 2011. Nordion announced the reinstatement of a NCIB authorizing it to purchase for cancellation up to 5,677,108 of its common shares. January 5, 2011 Nordion announced it had extended its Mo-99 supply contract with Lantheus to 2013. Business Focus Nordion is a global health science company that provides market-leading products and services for the prevention, diagnosis and treatment of disease. As a result of the sale of the Targeted Therapies business during fiscal 2013, the Company operates one business unit, Specialty Isotopes, which includes two segments: Sterilization Technologies and Medical Isotopes. Nordion previously operated Targeted Therapies as a separate business unit, prior to its divestiture in fiscal 2013. Nordion’s business strategy is to maintain our market leading position and strong gross margins in the Sterilization Technologies business, and to optimize the value of the Medical Isotopes business. The Company’s business strategy builds upon its core competencies in manufacturing, logistics, and regulatory capabilities, leveraging its investments in human capital and a wide distribution infrastructure. Nordion continues to focus on maintaining its leadership positions and investing in products that are characterized by high margins and strong cash flows. As part of this strategy, management, from time-to-time, considers other various strategic alternatives, including but not limited to corporate reorganizations, and the acquisition or divestiture of certain assets or businesses. With a view to enhancing shareholder value and creating new opportunities, the Company initiated a review of strategic alternatives in January 2013. Jefferies LLC has been engaged to advise and assist in this review. The divestiture of the Targeted Therapies business was a direct result of the strategic review, which is ongoing. The Company does not plan to disclose or comment on developments regarding the strategic review process until further disclosure is deemed appropriate. Nordion intends to continue with planned business activities and its current business strategy throughout the strategic alternatives review process. 10 4. DESCRIPTION OF THE BUSINESS Overview As a result of the sale of the Targeted Therapies business during fiscal 2013, as of October 31, 2013, the Company operates one business unit, Specialty Isotopes, which includes two segments: Sterilization Technologies and Medical Isotopes. These business segments are focused on the development, processing and timely shipment of radioactive isotopes to provide products for the prevention, diagnosis and treatment of disease. Entry into the Sterilization Technologies and/or Medical Isotopes business requires significant capital investment, extensive process development and access to limited supplies of raw materials. The processing of raw isotopes is dependent upon the availability of capacity in acceptable types of nuclear reactors and cyclotrons. Processing facilities such as those operated by Nordion are centralized, capital intensive, and expensive to operate. In addition, due to the nature of the materials handled by the facilities, government and environmental regulation are significant factors in the business. For the year ended October 31, 2013, Nordion’s consolidated revenues were $232.8 million compared with $244.8 million for the year ended October 31, 2012. This includes $36.3 million of revenue from the Targeted Therapies business to July 13, 2013. As of October 31, 2013, Nordion distributed its products in more than 40 countries. Reportable Operating Segments In September 2012, Nordion announced a strategic realignment of its business designed to focus on improving the execution of Nordion’s business strategy. Nordion transitioned to a Business Unit model with two distinct business units: Specialty Isotopes and Targeted Therapies, each of which was supported by centralized shared corporate functions. The Specialty Isotopes business includes two segments: Sterilization Technologies and Medical Isotopes. The primary change to the Company’s reporting was that Contract Manufacturing reporting was moved from Targeted Therapies to Medical Isotopes. Prior years have been restated to reflect this change. On July 13, 2013, Nordion completed the sale of its Targeted Therapies business to BTG, an international specialist healthcare company based in London, United Kingdom. As a result of this sale, the Company now operates one business unit, Specialty Isotopes, which includes two segments: Sterilization Technologies and Medical Isotopes. Nordion previously operated Targeted Therapies as a separate business unit. While Nordion operated two business segments as at the end of October 31, 2013, the Company continues to report operations as three business segments: Sterilization Technologies, Medical Isotopes and historical Targeted Therapies, as well as certain corporate functions and activities reported as Corporate and Other, in accordance with accounting principles generally accepted in the United States of America. The Company reports MDS Nordion S.A. as a discontinued operation in the Consolidated Statements of Operations for theyear ending October 31, 2011. Specialty Isotopes – Sterilization Technologies The Sterilization Technologies segment focuses on the prevention of disease through sterilization of medical products and devices in their final packaging, as well as microbial reduction in food and consumer products. Nordion is a leading supplier of gamma sterilization consumables and equipment: specifically, Co-60 and production irradiators. Gamma sterilization is primarily used for sterilization of single-use medical devices and various other applications including food irradiation. The global market for Co-60 is driven primarily by the growth in volume of single-use medical devices needed to satisfy market requirements, and by movement towards or away from Co-60 sterilization versus other sterilization modalities. Nordion estimates 40% to 45% of the world’s single use medical supplies, such as bandages, catheters and syringes, are sterilized with gamma irradiation. A number of consumer products, including contact-lens solutions, cosmetics, and certain foods, are also irradiated with this technology.Management expects that the number of products that need to be safely and effectively sterilized will continue to grow. 11 For the year ended October 31, 2013, Sterilization Technologies revenue was $96.1 million compared with $95.4 million for the year ended October 31, 2012. Product Overview and Industry Background Gamma sterilization requires both equipment and consumables: production irradiators and Co-60, respectively. A production irradiator is the infrastructure that makes up a part of a sterilization and warehousing operation. The production irradiator houses Co-60, a radioactive metal. The products to be sterilized are moved from the exterior to the interior chamber of the production irradiator where they are safely exposed to the radiation from Co-60. The radiation passes through the products and destroys any contaminating micro-organisms, leaving the products untouched in their original packaging. Nordion's customers include contract sterilizers who sterilize products on behalf of manufacturers, medical device manufacturers, food exporters or processors, and consumer goods manufacturers. Nordion estimates that approximately 80% of the installed Co-60 in the world is used for the sterilization of single-use medical devices. While there has been a general trend towards outsourcing sterilization to contract sterilizers, some medical device manufacturers continue to invest in sterilization facilities for their own use. The primary drivers for these manufacturers to build their own facilities are a desire to reduce the cost of inventory, improve turnaround time, and have control of the product and sterilization process at all times. Contract sterilizers provide sterilization services to medical device manufacturers who either do not have sufficient product volumes to warrant the investment in their own sterilization facility or who have chosen not to make such an investment. The medical device and sterilization markets in the U.S., Europe and Japan are the largest in proportion to the rest of the world and are considered to be mature. The regulatory environment is well defined for the construction and operation of facilities and for the transportation of Co-60 in these markets. The sterilization modality share has also been relatively stable in these markets. Drivers for growth in developing markets, such as in Central and South America and Asia-Pacific, are typically large populations with potential for increased consumer spending, and the availability of inexpensive skilled and unskilled labour to attract manufacturing and other business from more developed countries. The potential increase in regulatory requirements to address the environmental impact and the use of sterilization modalities competitive to Co-60 in these regions, presents potential opportunity for Co-60 in the medium to longer term. Another characteristic of developing markets is that there tends to be a higher proportion of non-medical products processed using Co-60, such as food and consumer products. The majority of new production irradiators currently being built are in the developing markets. The food irradiation market segment is characterized by higher growth, although it accounts for a small proportion of the installed irradiation capacity. Today, food irradiation is utilized in the U.S. and Europe mostly for reducing or eliminating harmful microorganisms in spices, which have been irradiated in the U.S. for over a decade, and in the developing economies for phytosanitary purposes (elimination of pests in fresh produce), shelf life extension and microbial reduction purposes. The technology is endorsed by the World Health Organization, United Nations Food and Agriculture Organization, the FDA, the National Aeronautics and Space Administration, and the American Medical Association. Globally, food irradiation is increasingly being adopted by countries in regions that are focused on both safety of their food supply and export (e.g. Asia-Pacific and Central and South America). Products/Services The primary product Nordion sells in its Sterilization Technologies segment is Co-60. Co-60 is a radioactive metal that emits radiation that sterilizes items by destroying any contaminating micro-organisms. Co-60 has a half-life of just over five years; therefore processing and shipping efficiency are less time-sensitive for this isotope than for isotopes used in medical imaging and radiopharmaceuticals.Co-60 is produced by placing Cobalt-59 (Co-59), the most common form of Cobalt, into a nuclear power reactor to be irradiated. The radiation in the nuclear reactor converts the Co-59 to Co-60. Co-60 is produced in some types of nuclear reactors that are used to generate electricity. Depending on the type of reactor and the location of the Co-59 in the reactor, it takes between 18 months and five years (typically 18 to 30 months in Canada and approximately five years in Russia) to convert sufficient Co-59 into Co-60. Therefore, forecasting supply and working closely with suppliers to manage the amount and timing of shipments is important in this part of the business. The Co-60 is then shipped to Nordion’s Ottawa facilities where it is processed and doubly encapsulated to form “pencils” with specific levels of radioactivity. Co-60 is sold by its level of radioactivity, measured in curies. 12 Nordion also designs, installs, and maintains production irradiator facilities. These facilities house the Co-60 and are part of the sterilization operations infrastructure. Production irradiators include the shield, a series of conveyors, and control systems, and are designed to expose products to the correct dosage of gamma radiation in a safe and efficient manner. While Nordion designs and project manages the construction and installation of production irradiators, the Company outsources the majority of their construction to third parties. Delivery of a production irradiator is usually accompanied by an initial shipment or “loading” of Co-60. Resupply or replenishment of Co-60 is required from time-to-time, as the radioactivity level of Co-60 declines at a rate of approximately 12% per year. Co-60 is delivered to customers using Nordion-designed and internationally approved transport containers and procedures. As of October 31, 2013, Nordion had designed and built more than 120 of the estimated 180 large scale production irradiators currently operating globally. The Company considers its share of the installed base and the longevity of customer relationships to be competitive advantages. In May 2012, Nordion launched the Gamma Centre of Excellence (GCE) in Laval, Quebec, in support of its mandate to foster the growth of the gamma irradiation market through new applications. The GCE focuses on applied research and development, training and specialty gamma processing for industrial and academic customers from across Canada and around the world. The GCE offers world-class R&D, specialty contract irradiation services and training to Nordion's customers and partners, and develops gamma irradiation processes for new or challenging products and materials. These activities are intended to enable the use of gamma irradiation for a broader range of future products and position Nordion as an expert in and a partner of choice for gamma processing, application development and training. In December 2011, the GammaFIT™, a Flexible Irradiation Technology modular irradiator, became commercially available. The GammaFIT is a market-entry irradiator offering lower capital investment, and is designed for optimum processing and flexibility to support future growth. The GammaFIT enables customers to start off with a lower cost configuration, and has the flexibility to be scaled up and increase throughput as processing volume and needs grow. Because many smaller companies are discouraged from entering the sterilization business due to the large initial capital investment in equipment, Management believes that the GammaFIT may provide a more affordable product that could be used in new Co-60 markets for Nordion, particularly Latin-America and Asia. Nordion also sells small quantities of highly active Co-60 used in medical equipment as radiation sources for cancer treatments. In this application, gamma rays are used in an effort to damage tumour cells and kill them. Today, Co-60 remains a critical part of treatment for brain and other cancers because it is reliable and easy to use. Co-60 Supply The amount of Co-60 supply is currently limited by the number of power reactors that are available to produce it. Receipt of Co-60 tends to vary on a quarterly basis, due primarily to the length of time required to convert Co-59 into Co-60, the limited number of facilities in which this can be done economically, and the timing of the removal of Co-60 from reactors. The Canadian reactors that supply Co-60 have to be shut down for routine maintenance during defined times of the year; Co-60 is removed during these scheduled maintenance periods. As the reactors’ primary purpose is to generate electricity, they traditionally shut down in the spring and fall. The Company expects current inventory and expected supply to be sufficient to meet demand anticipated over the next several years. The majority of Nordion’s raw Co-60 material is produced under long-term supply contracts with nuclear power suppliers including Bruce Power L.Ph. (Bruce Power), Ontario Power Generation (OPG), and The Open Joint Stock Company “Isotope” (JSC Isotope), which receives its Co-60 from Russia’s State Atomic Energy Corporation “Rosatom” (RosAtom), the operator of Russia’s nuclear power plants.Bruce Power supplies the largest share of Nordion’s Co-60 from four reactors under an exclusive contract with Nordion that extends to 2018.OPG’s exclusive Co-60 contract with Nordion extends to 2020.The contract with JSC Isotope, the subsidiary of Rosatom, for the supply of Co-60 to Nordion extends to 2024. 13 A significant portion of the world’s supply of Cobalt-60 is produced in Ontario, Canada in multiple reactor units. The Ontario provincial government has articulated its long-term energy strategy, which involves the refurbishment of some nuclear capacity.Some of the reactor units that produce Cobalt-60 are expected to be included in this strategy.However, specific timelines for refurbishment of reactors has not yet been determined.In Ontario, the Ontario Power Authority has the mandate to plan reactor operations in such a way as to maintain maximum capacity. Nordion continues to work closely with CANDU reactor operators to monitor refurbishment schedules, and to evaluate opportunities for an increase in Co-60 production from both Russian and CANDU reactors. The variability of Co-60 supply from nuclear reactors may impact revenue based on the timing of the discharge of Co-60 from the reactors. In addition, the timing of revenue is impacted by the Company’s customers’ abilities to receive supply from Nordion, as customers must shut down their production irradiators in order to install new Co-60. Customers generally schedule installation of new Co-60 supply into their production irradiators when their irradiation demands are lower. Competition Competition in the sterilization technologies market is affected by the ability of suppliers to source Co-60, manage their inventory of Co-60, and transport their Co-60 around the world. While sourcing, delivery and logistics are advantages for Nordion in North America, the most significant competition in the supply of Co-60 comes from REVISS Services (U.K.) Ltd., based in England. REVISS acquires Co-60 from Russian and Argentine sources and over the past 25 years has supplied customers in many countries. In June 2010, the first quantities of Co-60 produced by China Isotope Corporation (CIC) were removed from the Third Qinshan Nuclear Power Company Ltd (TQNPC) reactors, creating a third, but currently regional, competitor for the supply of Co-60. The Company’s primary competitors in the construction of production irradiators are contract sterilizers who build their own production irradiators, including Sterigenics and Synergy Health, and companies that are currently building a number of new production irradiators in Asia. Competition also comes from alternative sterilization technologies, the most significant of which are Ethylene Oxide (EtO) and electron-beam technologies.Balchem Corporation is the only EtO supplier in the U.S., with many smaller players serving other markets. Ion Beam Applications, S.A. is one of the major manufacturers of electron-beam sterilization technologies.Management believes that Co-60 based sterilization technologies continue to have certain advantages over these alternative technologies for a number of applications. Major advantages that gamma sterilization has over EtO include allowing for the immediate release of the product without wait times, and that gamma sterilization, unlike EtO, does not result in toxic residues that can remain on products after sterilization. Major advantages that gamma sterilization has over electron-beam sterilization include gamma being able to sterilize all densities of product, while electron-beam is only applicable to low density products. In addition, the penetration power of gamma rays is significantly higher than the power of competing modalities, so it can be used to sterilize large volumes of product without dismantling the product packaging. There are a significant number of industrial sites that exclusively use Co-60.Nordion estimates that the sterilization modality shares remain fairly stable in the developed economies, but may be subject to a shift in favour of gamma in the emerging economies, such as China, if increased environmental regulations emerge for the use of EtO. These regulations may not come into effect for a number of years, but, if implemented, they could have a similar impact as they had in North America when they came into effect, making gamma use more cost competitive relative to EtO. Co-60 source production requires large capital expenditures for the building of hot cell facilities, container licensing, transportation route development, and entering into long-term Co-60 supply agreements with reactor owners. Nordion has a license to the production technology to allow CANDU reactors to be modified to allow for Co-60 irradiation. The CANDU reactors are manufactured by SNC Lavalin, as SNC Lavalin acquired the CANDU division from AECL in 2011. Strategic Achievements During fiscal 2013, Nordion maintained its market leading position and strong margins in the gamma sterilization market, meeting customers’ demands on timing and quantity of Co-60 shipments. Nordion further strengthened its position as an expert in gamma irradiation through its involvement with multiple important collaborations through the GCE, such as the collaborations with DuPont Medical Packaging and Adesto Technologies. 14 Nordion also further strengthened its position as an industry leader through invited participation in meetings and on committees such as the International Atomic Energy Agency (IAEA) consultancy meetings on critical regulatory topics and through our work representing Canadian companies at the International Standards Organization (ISO) standards committees. Specialty Isotopes – Medical Isotopes Nordion is a global supplier of medical isotopes in this market segment of the nuclear medicine industry. The most common uses of medical isotopes are for the diagnosis and risk stratification of patients at risk for coronary artery disease, and in oncology to detect, stage, and treat cancer. The most common medical isotope in use today in nuclear medicine is Technetium-99m (Tc-99m), which is derived from Mo-99, one of Nordion’s most commonly purchased products. According to the World Nuclear Association, approximately 30 million procedures using Tc-99m are performed each year, accounting for 80% of all nuclear medicine procedures worldwide. Both the overall increases in healthcare spending and population growth have an impact on the growth in the utilization of diagnostic tests. Sales of medical isotopes do not follow any notable seasonal patterns or other cycles, and demand is relatively constant.The short half-life of the isotopes used for medical purposes, typically measured in hours, limits the ability of any market participant to build significant inventories. Nordion is also a contract manufacturer for two commercially available radiopharmaceuticals: TheraSphere®, a liver cancer therapy manufactured for BTG, and Bexxar®, a GlaxoSmithKline, Inc. (GSK) product for the treatment of non-Hodgkin’s lymphoma. The Company also manufactures NAV5001, a diagnostic imaging agent used to detect Parkinsonian Syndromes and Dementia with Lewy Bodies, for Navidea Biopharmaceuticals. For the year ended October 31, 2013, Medical Isotopes revenue was $100.3 million compared with $101.0 million for the year ended October 31, 2012. Nordion reports three product lines in its Medical Isotopes business: Reactor isotopes, Cyclotron isotopes, and Contract Manufacturing. Product Overview and Industry Background A radioactive isotope, or radioisotope, is a form of a chemical element that emits energy in the form of radiation during its decay to a stable form. Radioisotopes have important uses in medical diagnosis, treatment, and research, and are referred to as medical isotopes. Medical isotopes are used in many hospitals or imaging centers around the world for medical imaging and targeted therapies and have been used for more than 30 years. Radioisotopes are used for medical imaging diagnostic procedures because of their ability to emit radiation. Radioisotopes used in medical imaging decay rapidly and emit high energy photons that can be detected by Single Photon Emission Computed Tomography (SPECT) or Positron Emission Tomography (PET) cameras.When formulated in combination with chemical compounds that are attracted to, or accumulate in, particular cells, these isotopes can aid physicians to create images of the functioning tissues and organs of the body. These images can then be used in the identification, monitoring and treatment of disease. Certain types of radioisotopes can be used alone to deliver radiation therapy directly to cancerous cells. Processing raw radioisotopes into medical isotopes that are in a form suitable for the intended medical use is highly specialized. Many medical isotopes have a half-life of several hours to several days. Half-life is the time it takes for the level of radiation from a radioisotope to reduce (or decay) to half its initial level. While this is an important medical characteristic, it imposes constraints on the manufacturing process and the logistics procedures needed to deliver refined product to Nordion’s customers, radiopharmaceutical manufacturers. Security of logistics is a key customer concern due to the short lifespan of the products; hence, efficient and safe transportation systems are vital components of this business. Management believes that the Company’s strength in manufacturing and logistics creates a competitive advantage. Nordion also manufactures radiopharmaceuticals at its facilities on behalf of customers who own such products. Nordion manufactures the radiopharmaceutical products, which include medical isotopes, and delivers them directly to radiopharmacies, hospitals or clinics. Each of the radiopharmaceutical products manufactured by Nordion is manufactured in its own customized facilities that are designed to meet pharmaceutical regulatory manufacturing requirements. 15 Products/Services Reactor and Cyclotron Isotopes Nordion’s Reactor and Cyclotron radioisotopes are sourced from nuclear reactors and cyclotrons, respectively. Nuclear reactors are commonly used to generate electricity; however, the nuclear reactors that produce medical isotopes are typically smaller reactors that are used for multiple purposes, including research and radioisotope production. These research reactors are generally owned by government entities in the countries in which they operate. Nuclear reactors produce energy and radiation through the fission of reactor fuel, which typically contains Uranium-235 (U-235). Cyclotrons are machines that use electricity to accelerate subatomic particles in a circular path to increase the particles’ energy. Cyclotrons come in various sizes and are generally owned by the medical isotope producer. Academic or government-owned cyclotrons that are used for research may also be used in medical isotope production. Medical isotopes are produced by placing material, commonly referred to as a target, in a reactor or cyclotron. When the target is irradiated (bombarded by high energy particles from a reactor or cyclotron), a physical reaction occurs that changes a portion of the target material into a radioisotope. Nordion’s primary product is Mo-99, which is produced in nuclear research reactors. Nordion purchases Mo-99 in a non-purified form, and transports it to its facilities in Ottawa, Canada, for further processing. Currently, Nordion’s principal source of such isotopes is the NRU reactor, which is operated by AECL. After Nordion processes the Mo-99, it is sold to the Company’s customers, radiopharmaceutical manufacturers, as a medical isotope. Mo-99 naturally decays into Tc-99m. Radiopharmaceutical manufacturers use Mo-99 to manufacture Tc-99m generators, which allows the end user to obtain Tc-99m. Tc-99m is combined with chemical compounds to form radiopharmaceuticals that are used in imaging procedures to diagnose heart disease and certain forms of cancer. The targets used to produce Mo-99 are made from U-235. Uranium targets used in isotope production are classified as highly enriched uranium (HEU) or low-enriched uranium (LEU), depending upon their concentration of U-235. Targets with a concentration of U-235 below 20 percent are considered to be LEU targets. Up to 2010, all major producers of Mo-99 used reactors with targets made from HEU (see Section 4.4 - Specialty Isotopes – Medical Isotopes – Recent Industry Trends). Mo-99 can also be generated from LEU targets, by irradiating other material in a nuclear reactor or by irradiating material using cyclotrons or other accelerators. In 2010, South Africa’s NTP and the Australian Nuclear Science and Technology Organization (ANSTO) both began the production of Mo-99 using both LEU fuel and targets. The NRU reactor uses LEU fuel and HEU targets, however, it has not been retrofitted to irradiate LEU targets. Other key reactor isotopes processed by Nordion include Xenon-133 (Xe-133) (used in lung imaging), I-131 (used to image and treat hyperthyroidism, thyroid cancer and non-Hodgkin’s lymphoma), Iodine-125 (I-125) (used to treat prostate cancer) and Yttrium-90 (Y-90) (used to treat liver cancer and non-Hodgkin’s lymphoma). Nordion also manufactures and processes cyclotron isotopes, including Iodine-123 (I-123) (used to diagnose thyroid disease), Thallium-201 (Tl-201) (used to diagnose and assess risk of coronary artery heart disease), Palladium-103 (Pd-103) (used to treat prostate cancer), Strontium -82 (Sr-82) (used in CardioGen-82® manufacturing), Indium-111 (In-111) and Gallium-67 (Ga-67) (In-111 and Ga-67 are used to diagnose cancer) at its facilities in Vancouver, Canada. Medical isotopes are typically sold in curies, a measure of the amount of radioactivity of a radioisotope, or fractions of curies. Medical isotopes are typically processed into small quantities of liquid and packaged into vessels that include radiation shielding to protect personnel shipping and receiving the material. Nordion purifies medical isotopes using its proprietary manufacturing processes to meet regulatory requirements for manufacture of active pharmaceutical ingredients used in radiopharmaceuticals. The medical isotopes are shipped in highly specialized proprietary containers to customers around the world, primarily using air transportation. 16 Contract Manufacturing Nordion is a contract manufacturer for two commercially available radiopharmaceuticals: TheraSphere® and Bexxar® (Iodine I-131 Tositumomab). The Company also manufactures NAV5001 a diagnostic imaging agent used to detect Parkinsonian Syndromes and Dementia with Lewy Bodies, for Navidea Biopharmaceuticals. TheraSphere® On July 13, 2013, Nordion completed the sale of its Targeted Therapies business to BTG. The sole product in the Targeted Therapies business was TheraSphere. As part of the sale of Targeted Therapies, Nordion signed a Manufacturing and Support Agreement (MSA) to continue manufacturing TheraSphere with a contract term of three years, with up to a two-year extension at BTG’s option. The MSA, which became effective as of the close of the sale of the Targeted Therapies business, is reported under the Contract Manufacturing product line. TheraSphere treatment involves injecting tiny radioactive glass beads through a catheter so that they will lodge in cancerous tumors in the liver. The radioisotope used in this treatment is Y-90. TheraSphere is produced from glass beads containing a target material that is converted into Y-90 when the beads are irradiated (placed in a source of radiation) in a research reactor. The glass beads are then processed and dispensed into unit doses at Nordion facilities, and then shipped directly to hospitals and clinics globally to be used for patient treatment. Bexxar® Nordion manufactures Bexxar ® for GSK. Nordion has been manufacturing Bexxar under contract with GSK for the last nine years. In fourth quarter fiscal 2013, GSK announced that they will be discontinuing the manufacture and sale of Bexxar on February 20, 2014. Discontinuation of CardioGen-82® CardioGen-82® is a cardiovascular PET imaging generator. The medical isotope Strontium-82 (Sr-82) is used in CardioGen-82 and there are limited quantities of Sr-82 available globally. Nordion manufactures a portion of the Sr-82 used in the manufacture of CardioGen-82 in a cyclotron at its Vancouver facilities and at another high energy cyclotron that Nordion has contracted for irradiation services. Nordion manufactured the first batch of CardioGen-82 generators for Bracco Diagnostics Inc. (Bracco) in June 2009 but halted the manufacturing of CardioGen-82 in its second quarter of fiscal 2011 due to a manufacturing process change relating to component modifications with a third party supplier. In fourth quarter fiscal 2013, Nordion received notice from Bracco informing the Company that Bracco did not intend to resume commercial supply of the CardioGen-82 generator from Nordion. While Nordion had been supplying Sr-82 to Bracco’s other contract manufacturer of CardioGen-82 to support the reintroduction of CardioGen-82, the Company stopped shipments in its third fiscal quarter of 2012 as Bracco was investigating a variation of radioactive isotope measurements in the field with respect to Sr-82 that Nordion had supplied. Nordion restarted Sr-82 supply to the CardioGen-82 manufacturer in second quarter fiscal 2013 and expects to continue to supply Sr-82 for CardioGen-82. Recent Industry Trends Nordion’s Medical Isotopes segment is impacted by both the global demand for radiopharmaceuticals used for the diagnosis and treatment of disease, as well as events within the medical isotopes industry. 17 Some of the key drivers that are increasing the global demand for radiopharmaceuticals include: the improvement of healthcare systems and standards in developing countries, including increased access and reimbursement for medical procedures and treatments in these countries; the aging of the population, particularly in many of the developed countries; and increased incidence of chronic disease and disease related to obesity and other factors. There are also a number of factors that are reducing global demand for radiopharmaceuticals. There has been an increased focus in the medical community on reducing the amount of exposure to radiation, which may result in a reduction in the number of nuclear medicine scans that are performed. There is also an increasing focus on the criteria used by physicians in referring patients for nuclear medicine scans, with an emphasis on ensuring that only those patients who truly need a nuclear medicine scan receive one. Governments in the U.S., Canada, Europe and elsewhere in the world have recognized the benefits of medical procedures that help provide for early diagnosis of disease and generally support reimbursement of these procedures, which in turn encourages use by physicians and patients. In 2013, the medical isotopes industry began to stabilize in a market environment that was impacted by a global medical isotopes shortage in 2010. Significant events and trends in the medical isotopes market are described below. Medical Isotopes Supply and Demand In 2013, the medical isotopes industry began to stabilize following several changes to the supply and demand market environment. The majority of the global commercial supply of medical isotopes has historically been produced by five nuclear multi-purpose research reactors, all of which are more than 40 years old. These five reactors are the AECL’s NRU reactor in Chalk River, Canada; the European Commission’s High Flux Reactor (HFR) in Petten, Netherlands; the Centre d’Etude de l’Energie Nucléaire’s Belgian Nuclear Radiopharmacy Centre (BR2) in Mol, Belgium; the Commissariat a l’Energie Atomique’s Osiris reactor in Saclay, France; and the Nuclear Energy Corporation of South Africa’s (NECSA), SAFARI-1 reactor in Pelindaba, South Africa, operated by NTP. The key isotope produced by these reactors is Mo-99. Over the past several years, two of these reactors – the NRU reactor in Canada and the HFR in the Netherlands – have each been shut down for extended periods of time. The most recent unplanned extended shutdown of the NRU reactor occurred from May 2009 until August 2010. Historically, the NRU reactor and HFR have supplied the majority of medical isotopes globally. As a result of these shutdowns, there have been several periods during which there has been a global shortage in the supply of medical isotopes, and in particular, of Mo-99. During the 15-month extended NRU outage in 2009 and 2010, a number of changes took place in the medical isotope market impacting global demand for Mo-99. These changes continued through fiscal 2011 and fiscal 2012, until demand began to stabilize in fiscal 2013. These changes included: ● Optimized utilization of Tc-99m generators manufactured from Mo-99, which have a very short shelf life, by matching the scheduling of patient treatment with the delivery of Tc-99m generators by radiopharmaceutical manufacturers to end users, to the delivery of Mo-99 from processors to the radiopharmaceutical manufacturers; and, ● Increased pricing of Mo-99 compared with historical levels. Since 2010, in addition to the Mo-99 market being negatively impacted by lower overall demand, the following items have negatively impacted demand for Nordion’s products, specifically: ● Nordion’s customers have diversified their supply. Historically, customers purchased all or a large majority of their Mo-99 requirements from Nordion. Now, however, they purchase only a portion of their requirements from the Company; 18 ● The Canadian Nuclear Safety Commission (CNSC) mandated an annual one-month planned shut-down of the NRU reactor, during which time Nordion’s customers need to obtain alternate supply. This is a recurring period during which Nordion cannot supply Mo-99; ● Changes in Nordion’s customers’ market share for Tc-99m generators; ● Increased capacity of global Mo-99 supply in the market, including from the Australian Nuclear Science and Technology Organization (ANSTO), which announced expansion plans for its Mo-99 production facility scheduled to be completed by 2016; and ● Commitments from European nations (France, Belgium, and the Netherlands) toward converting medical isotope production to the use of LEU from HEU by 2015. In the past three years, there has been sufficient global supply to meet demand. Some reactors have experienced extended disruptions in supply, however, such as the interruptions at HFR during 2013. In addition, NTP experienced a supply interruption in 2013. A disruption was also been experienced at a European processing facility in 2013. Nordion has demonstrated the ability to supply spot orders to customers during these supply disruptions. Irradiating HEU targets is currently the most prevalent way to produce Mo-99. Many countries, led by the U.S., are working to eliminate the export and use of HEU and convert to LEU due to concerns over the proliferation of nuclear weapons and safety. In this regard, the American Medical Isotopes Production Act of 2011 (S.99), is intended to develop a reliable domestic U.S. supply of Mo-99 for medical isotopes production and to phase-out the export of HEU for medical isotopes production. The Act authorizes the U.S. Department of Energy to work with U.S. companies to develop domestic supply. The legislation proposes no further exports of HEU from the U.S. within seven years but allows for a six-year extension of this transition period under certain conditions, including insufficient supply of non-HEU-based isotopes. The Organisation for Economic Co-operation and Development (OECD) predicts that due to the expected exit of major reactors from the supply chain in 2015 and 2018, combined with the expected conversion to LEU targets in 2015 by many existing reactors, the supply of bulk Mo-99 from current processors may be insufficient by as early as 2016 . The OECD has provided guidelines to help resolve the issues in the Mo-99 and Tc-99m market and improve the reliability of supply as published in its September 2013 report titled The Supply of Medical Radioisotopes. Governments of several countries have been increasing the funding of domestic and foreign projects both to support reliable isotope supply and the conversion to non-HEU-based supply of Mo-99.These projects, which currently are at various stages from assessment to implementation, include converting existing reactors to produce Mo-99, converting reactors from the use of HEU to LEU, developing new reactors or other technologies, and building new processing facilities. In 2010, South Africa’s NTP and Australia’s ANSTO reactors began the production of Mo-99 using both LEU fuel and targets. The NRU reactor uses LEU fuel and HEU targets as the NRU reactor has not been retrofitted to irradiate LEU targets. As a result of the disruptions in the supply of medical isotopes and the potential impact of the focus on conversion to non-HEU-based medical isotopes, the North American medical isotopes industry is working toward developing new technologies for viable long-term supply alternatives to produce medical isotopes in addition to medical isotopes produced by methods other than nuclear reactors, such as cyclotrons. LEU conversion efforts are underway by Mo-99 processors in Europe working with their respective reactors that irradiate U-235 targets. 19 Nordion’s Supply of Medical Isotopes NRU Reactor Nordion’s principal source of Mo-99 is the existing NRU reactor located in Chalk River, Canada, which is owned and operated by AECL. In October 2011, the CNSC renewed the AECL Chalk River Laboratories Operating Licence until 2016. The licence covers a broad range of nuclear activities and facilities, including the operation of the NRU reactor. The NRU reactor underwent a planned maintenance shutdown from April 14 to May 14, 2013. During the majority of this time, Nordion did not receive supply of reactor isotopes. This shutdown went as scheduled and Nordion resumed supplying its customers at the end of the shutdown as planned. The Company expects the NRU reactor to undergo a shutdown in or around April 2014 for annual planned maintenance activities. As previously noted, the NRU reactor restarted in August 2010, following a 15-month shutdown for the purpose of repairing the reactor vessel. While AECL was granted a licence extension to 2016 and could potentially be granted a new licence in 2016 to continue operation beyond that time, members of the Government of Canada, including the Prime Minister, have stated that the NRU reactor will stop HEU-based medical isotope production in 2016 and Nordion’s current amended and restated isotope agreement with AECL contemplates the supply of isotopes ending in 2016, subject to the early termination rights of the parties and any extension of the agreement by mutual agreement of the parties. The Company is assessing potential supply options. For a supply option to be viable it must provide reliable supply, in sufficient quantities, and be economical and available prior to 2016. In addition, as the majority of the Company’s current sales of reactor-based isotopes are to the U.S., the supply may also be required to be from a non-HEU source to meet future U.S. regulations. There are a limited number of reactors in the world producing commercial quantities of Mo-99. Nordion continues to explore supply alternatives to mitigate the lack of supply from AECL, for both back-up as well as long-term supply of reactor-based medical isotopes post 2016. The Company cannot be certain it will be able to secure an additional or alternate source of commercial supply that meets its criteria. MAPLE Facilities and Settlement with AECL In 1996 Nordion entered into an agreement with AECL that provided for ongoing interim supply from the NRU reactor, and provided for AECL to design, develop, construct and operate two nuclear reactors and a processing centre (the MAPLE Facilities), which were to be owned by Nordion. By 2005, the project had not yet been completed and the Company entered into mediation with AECL. In 2006, both parties agreed to a new agreement in which AECL assumed complete ownership of the MAPLE Facilities and took responsibility for all costs associated with completing the facilities and all associated ownership responsibilities including maintenance, repair, production of isotopes, and decommissioning of the MAPLE Facilities.Pursuant to the 2006 Agreement, the MAPLE Facilities were required to meet certain operational criteria by October 31, 2008 and the parties retained certain rights related to existing claims. On May 16, 2008, AECL and the Government of Canada announced their intention to discontinue AECL’s work on the MAPLE Facilities and on July 8, 2008, Nordion served AECL with Notice of Arbitration proceedings seeking an order to compel AECL to fulfill its contractual obligations to complete the MAPLE Facilities, and, in the alternative and in addition to such order, seeking significant monetary damages. On September 10, 2012, Nordion announced that it was unsuccessful it its claim for specific performance or monetary damages relating to AECL’s cancelled construction of the MAPLE facilities. Subsequent to the arbitration ruling, Nordion received AECL’s submission for arbitration-related costs of C$46 million. In 2008, Nordion also filed a court claim against AECL and the Government of Canada.Nordion was seeking against AECL (i) damages in the amount of C$1.6 billion for negligence and breach of contract relating to the 1996 Agreement; and (ii) interim, interlocutory and final orders directing AECL to continue to supply radioisotopes under the 2006 Agreement, pending any final judgment and completion of the MAPLE Facilities; and, against the Government of Canada, Nordion was seeking (i) damages in the amount of C$1.6 billion for inducing breach of contract and interference with economic relations in respect to the 2006 Agreement; (ii) an order that Nordion may set off the damages owing to it by the Government of Canada as a result of the Government’s conduct against any amounts owing by Nordion to the Government of Canada under the Facilities Development and Construction Funding Agreement (FDCFA), aloan agreement between the Government of Canada and Nordion for C$100 million; and (iii) an interim and interlocutory order suspending any payments that may be owing to the Government of Canada under the FDCFA pending the determination of the issues in the litigation and an interim or interlocutory order requiring the return of all security instruments delivered in connection with the FDCFA. 20 Although the arbitrators did not rule on the issue, the view of the majority was that a breach of contract by AECL did not occur under the 2006 Agreement. The arbitration decision under the 2006 Agreement left it open for Nordion to pursue its ongoing lawsuit against AECL in the Ontario courts in relation to the 1996 IPFA. On January 18, 2013, Nordion filed an amended statement of claim in relation to the IPFA, requesting damages in the amount of C$243.5 million for negligence and breach of the IPFA, as well as pre- and post-judgment interest and costs. The damages claimed were for the recovery of Nordion’s costs up to the end of the IPFA, net of certain amounts settled between Nordion and AECL at the time of entering into the ILTSA. Having regard to the majority opinion in the arbitration under the 2006 Agreement, the amended statement of claim filed by Nordion under the IPFA no longer included the Government of Canada and the damages claimed were substantially lower than in the original statement of claim. During the first quarter of fiscal 2013, Nordion and the Government of Canada agreed to the discontinuance of the IPFA action against the Government of Canada without costs. On April 15, 2013, AECL filed a statement of defense and counterclaim. In its counterclaim, AECL sought $80 million in damages based on a claim against Nordion for unpaid construction charges. On August 20, 2013, Nordion announced that it had entered into a comprehensive settlement agreement with AECL to resolve the outstanding claims between both parties related to the MAPLE facilities. Under the terms of the settlement agreement, Nordion received C$15 million in cash from AECL, and AECL released its C$46 million claim against Nordion for arbitration costs. Nordion correspondingly withdrew it MAPLE-related lawsuit against AECL in relation to the IPFA and the parties released each other from claims relating to the IPFA and related litigation. The release of claims included Nordion’s claim for damages against AECL under the IPFA of approximately C$243.5 million and AECL’s IPFA counterclaim for damages against Nordion of $80 million. The parties also entered into an amended and restated isotope supply agreement with a term until 2016, and a waste management services agreement with a term until 2026. The amended and restated isotope supply agreement is a non-exclusive agreement for medical isotope supply by AECL to Nordion, which has a term ending October 31, 2016. The supply agreement may also be earlier terminated upon, among other things, Nordion establishing a satisfactory alternative supply of isotopes, the permanent shutdown of AECL’s isotope production facilities, Nordion’s failure to meet minimum purchase quantity and any force majeure that continues for a period of more than two years. The primary cost of supply of medical isotopes continues to be determined based on a revenue share methodology. In addition, Nordion entered into an agreement to continue waste disposal services from AECL until October 31, 2016. Nordion continues to explore supply alternatives to mitigate the lack of supply from AECL, for both back-up and the long-term supply of reactor-based medical isotopes post 2016. Permission to Enter Direct Negotiations with Research Institute of Atomic Reactors In September 2010, the Company signed a framework agreement with JSC Isotope. The framework agreement allows Nordion and JSC Isotope to explore and define areas of collaboration in the field of supply, marketing and sales of isotopes, including medical isotopes produced in Russia. In October 2012, Nordion and JSC Isotope jointly agreed that their Mo-99 supply agreement structure was no longer appropriate and terminated the Russian Mo-99 supply agreement they had entered into in September 2010. The 2010 framework agreement remains in effect. In addition, Nordion had been granted special permission by JSC Isotope to enter into a negotiation directly with the Research Institute of Atomic Reactors (RIAR) for the supply of Mo-99 from RIAR’s reactors in Dimitrovgrad, Russia. As of the date of this AIF, Nordion is no longer pursuing discussions with RIAR for the supply of Mo-99. 21 Demand for Nordion’s Medical Isotopes As of the date of this AIF, Nordion estimates its current share of the global Mo-99 market to be in the mid- to high- teen range in terms of weekly Mo-99 sales volumes. However, Nordion may see fluctuations in its market share, from time to time, as it does provide back-up supply during supply disruptions of other major commercial reactors that supply Nordion’s competitors. Lantheus is Nordion’s largest customer, purchasing the majority of the Mo-99 that the Company sells. Lantheus accounted for 15%, 21%, and 22% of the Company’s total revenue in fiscal 2013, 2012, and 2011, respectively. In January 2011, the Company announced it had extended its contract with Lantheus until December 2013 for the supply of Mo-99. On October 22, 2012, Nordion announced it had extended its contract with Lantheus for the supply of Mo-99 for an additional two years until the end of 2015. However, Lantheus has stated that it has proactively implemented a diversification strategy for its supply of Mo-99. Competition Significant capital and logistics investments are required to successfully compete in the medical isotopes market, and the Company’s view is that its established position is a competitive advantage.Since Mo-99 is the most significant medical isotope globally, the majority of competition faced by the Company in the Medical Isotopes business is in this product category. Major Mo-99 competitors include: Mallinckrodt Pharmaceuticals (Mallinckrodt), based in Ireland; Institute National des Radioéléments (IRE) of Belgium; and NTP of South Africa. Mallinckrodt uses the majority of the Mo-99 it processes in the Tc-99m generators it manufactures, and therefore also competes with Nordion’s customers. Due to past instability in isotope supply, it is possible that new entrants could decide to enter the market and identify alternative modalities for testing, or develop alternative reactor sources of supply to current reactors, including funding initiatives for reactor capacity in the U.S. New entrants likely would require a minimum of three years to build any such facility. As discussed above in Description of the Business – Medical Isotopes – Recent Industry Trends – Medical Isotopes Supply and Demand governments of several countries have been increasing the funding of domestic and foreign projects to support reliable isotope supply and the conversion to non-HEU-based supply of Mo-99. If all of such projects were completed, which Nordion estimates would take from three to ten years, Nordion expects that the result would be a surplus of Mo-99 supply relative to demand. On a selective basis, Nordion is involved in the development, production and sale of radiopharmaceutical products under contracts with third parties. Companies with products that compete with Nordion’s other contract manufacturing products include General Electric and Eckert & Ziegler. The Company is dependent on its customers’ ability to successfully compete in their markets and sell product to their customers. Strategic Achievements On August 20, 2013, Nordion announced that it had entered into a comprehensive settlement agreement to resolve the outstanding claims between the Company and AECL related to the MAPLE facilities. The parties also entered into an amended and restated isotope supply agreement with a term until 2016 and waste management services agreement with a term until 2026. See Section 4.4 - Specialty Isotopes – Medical Isotopes – Nordion’s Supply of Medical Isotopes – MAPLE Facilities and Settlement with AECL for details. In third quarter fiscal 2013, Nordion signed a contract manufacturing agreement with Navidea Biopharmaceuticals, a biopharmaceutical company focused on precision diagnostic radiopharmaceuticals. NAV5001 is a diagnostic imaging agent used to detect Parkinsonian Syndromes and Dementia with Lewy Bodies. The scope of the agreement includes two phases: a facility preparation and readiness phase and a clinical trial supply phase. The manufacture of NAV5001 is expected to support Navidea’s Phase 2b and Phase 3 clinical trials, which began in 2013, with this agreement extending over an initial three-year term. Nordion is also responsible for managing the logistics and making arrangements for shipment of NAV5001 to third-party clinical trial sites on behalf of Navidea. As part of sale of Targeted Therapies to BTG, Nordion signed an MSA to continue manufacturing TheraSphere with a contract term of three years, with up to a two-year extension at BTG’s option. 22 Corporate and Other Certain of Nordion’s shared corporate functions and activities are reported as Corporate and Other. Pension Funding For funding purposes, Nordion is required by law to prepare an update of its actuarial valuation report for its main defined benefit pension plan as of January 1, 2013. Based on the January 1, 2013 actuarial valuation completed in third quarter fiscal 2013, Nordion’s annual funding requirements were approximately $16 million, including approximately $3 million of current service cost contributions in calendar year 2013, in order to reduce the projected regulatory solvency deficit and meet the Company’s normal funding requirements. The solvency deficiency has arisen due to falling real interest rates causing the pension liabilities to increase more than the increase in the value of pension plan’s assets. The actual funding requirements which are amortized over a five-year funding period will be dependent on subsequently prepared annual actuarial valuation reports. These funding amounts are estimates, which may change due to the actual investment performance of the assets of the pension plan, changes in interest rates, any relevant changes in government laws or regulations, and any voluntary contributions. As a result of either changes to annual valuations or the three-year averaging used in the deficit calculation under applicable regulations, funding requirements may extend beyond the five year funding period. During fiscal 2013, Nordion made cash contributions of approximately $6.4 million and issued letters of credit for approximately $7.0 million in order to meet solvency funding requirements and to strengthen the financial position of its defined benefit pension plan. Divested Businesses Targeted Therapies Nordion licensed TheraSphere® from Theragenics Corporation in 1995 and developed the medical device for the targeted treatment of liver cancer. TheraSphere® treatment involves injecting tiny radioactive glass beads through a catheter such that they will lodge in cancerous tumors in the liver. The radioisotope used in this treatment is Y-90. TheraSphere® accounted for 100% of Targeted Therapies revenue in fiscal 2013. With a view to enhancing shareholder value and creating new opportunities, the Company initiated a review of strategic alternatives in January 2013. On July 13, 2013, Nordion completed the sale of its Targeted Therapies business to BTG, an international specialist healthcare company based in London, United Kingdom. The divestiture of the Targeted Therapies business was a direct result of the strategic review. The Company continues to report historical Targeted Therapies as a separate business segment, in accordance with U.S. GAAP. Nordion received sale proceeds of $200.7 million in cash, including a $0.7 million final net working capital adjustment. Total net assets and liabilities disposed of were $7.5 million, which primarily consisted of working capital items. After cash taxes and transaction costs, Nordion realized net cash proceeds of approximately $190 million from this sale. In third quarter fiscal 2013, Nordion recorded an after-tax gain of approximately $182 million for this sale. As part of the sale of Targeted Therapies, Nordion signed a Manufacturing and Support Agreement (MSA) to continue manufacturing TheraSphere with a contract term of three years, with up to a two-year extension at BTG’s option. MSA revenue is reported under the Contract Manufacturing product line in the Medical Isotopes business segment. The Company also signed a Transition Services Agreement to provide certain post closing transition services to BTG for a period of nine months, with up to a three-month extension at BTG’s option. 23 Non-cash fixed asset impairment Nordion evaluates its long-lived assets subject to amortization for recoverability whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. An impairment charge is recognized for the amount, if any, by which the carrying value of the asset exceeds the fair value. In assessing long-lived assets for impairment, assets are grouped with other assets and liabilities at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities. As of July 31, 2013, Nordion had an asset group with a carrying value of $38.4 million used in production for its Targeted Therapies and Medical Isotopes segments (Asset Group). The Company identified impairment indicators relating to the completion of the sale of the Targeted Therapies business in July 2013, which significantly changed the previously estimated cash flows supporting this Asset Group. Nordion performed an impairment analysis of the Asset Group and determined that it was impaired as of July 31, 2013. Based on this evaluation, the Company recorded a non-cash pre-tax impairment charge of approximately $29 million in its third quarter fiscal 2013. The fair value used in this evaluation was based on expected future cash flows using certain Level 3 inputs as defined under U.S. GAAP. The future cash flows are those expected to be generated by the market participants, discounted at the risk-free rate of interest plus an appropriate risk premium. Determining expected future cash flows involves a number of estimates and assumptions and it is reasonably possible that the estimate of expected future cash flows may change in the near future, resulting in further changes in fair value of the Asset Group. MDS Nordion S.A. On March 31, 2011, Nordion completed the sale of MDS Nordion S.A., its Belgian subsidiary, to Best Medical Belgium Inc. (Best Medical) for nominal proceeds. Pursuant to the share purchase agreement signed in February 2011, the Company left cash of $18.5 million (€13 million) as capital in the business. Best Medical acquired all of Nordion’s Belgian operations and the employees in Belgium, including related benefit and pension plans, with the exception of the TheraSphere® business. Best Medical also acquired the Belgian facilities, including current and future decommissioning and waste disposal requirements. Nordion recorded a total loss of $15.7 million on the sale of MDS Nordion S.A. in Q2 2011 including net working capital and inventory adjustments of $2.8 million and recognition of a non-cash unrealized foreign currency translation gain of $4.6 million as the sale represented a substantial liquidation of our Belgian operations. The financial results of the divested operations have been classified as “discontinued” in current and comparative financial statements. Products included in the sale included Glucotrace™, a radiopharmaceutical used in PET imaging previously reported in the Targeted Therapies segment, and Agiris™, which included cameras used primarily in the non-destructive testing of welds and for pipeline construction in the oil and gas industry, previously reported in the Sterilization Technologies segment. Customers Customers of Nordion include a broad range of manufacturers of medical products including radiopharmaceutical and pharmaceutical manufacturers, biotechnology companies, manufacturers of medical supplies and devices, contract sterilizers, hospitals, and academic and government institutions. Prior to its divestiture to BTG, Nordion’s Targeted Therapies product, TheraSphere, was sold directly to healthcare providers including hospitals, government institutions, and clinics. Nordion also provides products and services related to Sterilization Technologies to customers in the food and consumer goods industries. However, the majority of its customers are medical product manufacturers and contract sterilization providers. Nordion’s customers are located in most major international markets, including the U.S., China and Japan. For the year ended October 31, 2013, one major customer, Lantheus, accounted for $33.9 million or 15% (fiscal 2012 - $51.8 million or 21%; fiscal 2011 - $60.8 million or 22%) of the Company’s product revenues. The Company’s business and customer base are global. Nordion’s total revenues, as invoiced to customers in fiscal 2013, were approximately 64% U.S., 8% Europe, 23% Asia and rest of world, and 5% Canada. 24 Employees As at October 31, 2013, Nordion had 411 active employees located in Canada. Some technical and production employees of Nordion belong to the Public Service Alliance of Canada, a collective-bargaining agent representing, among others, certain employees of the Government of Canada. Management considers labour relations with the unions to be healthy. Approximately 46% percent of Nordion employees were unionized as at October 31, 2013. Nordion is dependent on staff with specialized skills and knowledge necessary to operate a highly regulated processing facility for radioactive materials.These areas of expertise include, but are not limited to: ● Science: Biology, chemistry (inorganic, polymer, medicinal/organic chemistry), microbiology, medical science and clinical research knowledge ● Radiochemistry & Radiopharmaceuticals ● Process Management: Good Manufacturing Practice (GMP), Current GMP (cGMP), Good Clinical Practice (GCP), project management, Lean-Sigma ● Nuclear Technology: Cyclotron, nuclear safety, radiation safety, developing gamma irradiators ● Logistics: Packaging and global distribution of radioactive materials Principal Facilities The following were the principal operating facilities of the Company as at October 31, 2013: Location of Facility Type of Facility Owned/ Leased Business Unit Approximate Square Footage Continuing Operations Ottawa, Canada Corporate Office and Manufacturing Plant Owned Nordion Vancouver, Canada Manufacturing Plant Leased Nordion Laval, Canada Manufacturing Plant Leased Nordion Ottawa, Canada Research Laboratory Leased Nordion Discontinued Operations Toronto, Canada Corporate Offices Leased Nordion Research and Development Nordion conducts R&D in its own laboratories and through collaborations with academic, government, and industry partners. The company supports R&D programs in each of the technological areas that underlie its businesses. In its Medical Isotopes segment, Nordion participates in the development of agents that are focused on new types of diagnostic imaging. In its Sterilization Technologies segment, Nordion has re-initiated a collaborative R&D program at the Gamma Centre of Excellence in Laval, a fully operational sterilization facility that is used to assess parameters and conditions for sterilization of a wide variety of materials and products. R&D expenditure in fiscal 2013 was $6.7 million (fiscal 2012 – $6.6 million; fiscal 2011 – $5.6 million). Accounting for R&D is described in Note 2 in the Company’s 2013 Financial Statements. 25 Regulatory Compliance The nature of Nordion’s products, and the highly regulated environment in which the Company operates, require compliance with a multitude of regulations as well as legislation governing possession, operation, use and transportation of radioactive materials. Nordion’s policy is to comply with all applicable regulations around the world. Nordion uses these regulations as a minimum standard and applies its own controls and procedures, which are, in some cases, more stringent than the required protocols. Nordion’s Ottawa facility is licensed as a Class 1B nuclear facility, regulated by the CNSC, and is audited across various dimensions of this licence on an annual basis. In addition to the nuclear aspect of its products, many of the products processed or manufactured by Nordion are either pharmaceuticals or medical devices directed for human use, or products used in the manufacture of pharmaceuticals or medical devices that are directed for human use. Nordion is ISO 9001 registered and has drug and device facility and specific product registrations with North American (Health Canada and the FDA) and European Drug and Device health regulators. These regulators exert oversight through requirements for product registration and direct audit of the Nordion operations. Nordion processes isotopes, delivers them to manufacturers, hospitals or treatment centres within a few hours or days. Regulatory standards applicable to Nordion include, but are not limited to: ● Transport Canada regulations for the Transportation of Dangerous Goods. ● CNSC regulations for General Nuclear Safety and Controls, Class I Facilities, Packaging and Transport of Nuclear Substances,Import/Export controls and source tracking requirements. ● International Atomic Energy Agency’s (IAEA) Code of Conduct on the Safety and Security of Radioactive Sources. ● International Transport Regulations for Radioactive Materials (Safety Series and Safety Standards for transportation of radioactive materials). ● International Civil Aviation Organization (ICAO) and International Maritime Organization (IMO) requirements for safe transport by air and sea, respectively. ● U.S. Department of Transportation requirements. ● U.S. Nuclear Regulatory Commission requirements. ● International Atomic Energy Agency (IAEA) Member State requirements for the transportation of radioactive materials. ● U.S. FDA requirements for drugs and devices. ● Health Canada requirements for drugs and devices. ● EU requirements for drugs and devices. Nordion believes it is compliant, in all material respects, with all applicable regulations. Internal Investigation In August 2012, Nordion disclosed that it was conducting an internal inquiry and investigation of a foreign supplier and related parties focusing on compliance with the Canadian Corruption of Foreign Public Officials Act (CFPOA) and the U.S. Foreign Corrupt Practices Act (FCPA) (the “Internal Investigation”). Through the Company's own internal review as part of its CFPOA compliance program, Nordion discovered potential compliance irregularities. As a result, the Company commenced an internal investigation of the possible compliance issues. These issues related to potential improper payments and other related financial irregularities in connection with the supply of materials and services to the Company. The investigation is being conducted by outside legal counsel and external forensic and accounting firms who are experts in such compliance. These external advisors report regularly to a special Committee of the Board of Directors constituted to deal with this matter. Nordion voluntarily contacted the regulatory and enforcement authorities, including the Canadian and U.S. Department of Justice, the Royal Canadian Mounted Police, and the U.S. Securities and Exchange Commission, to provide details of the matter and to advise that an internal investigation was underway. The Company's external advisors have met with these authorities and will continue to provide information to them as the investigation progresses. Nordion continues to investigate this matter and cooperate with Canadian and U.S. law enforcement authorities and regulators. 26 As a result of the investigation to date, Nordion has ceased to make payments to, and has terminated its contractual arrangements with the affected foreign supplier. These actions were reflected in, among other things, a reduction in the notional amount of commitments included in the calculation of the embedded derivative expense in the third quarter of fiscal 2012. The cessation of payments and termination of this relationship has not affected revenue in 2012 or 2013, and has not had a material impact on supplies necessary for our current business operations. Nordion is currently unable to comment as to whether there will be any potential regulatory and/or enforcement action from either Canadian or US. law enforcement authorities or regulators resulting from these matters or, if any such action is taken, whether it will have a material adverse effect on Nordion’s business, financial position, profitability or liquidity. If law or enforcement authorities or regulators determine to take action against the Company, Nordion may be, among other things, subject to fines and/or penalties which may be material. Nordion is committed to the highest standards of integrity and diligence in its business dealings and to the ethical and legally compliant business conduct of its employees, representatives and suppliers. The Company reviews its compliance programs on a regular basis to assess and align them with emerging trends and business practices. Corrupt or fraudulent business conduct is in direct conflict with the Company's Global Business Practice Standards (GBPS) and corporate policies. The Company continues to investigate this matter and cooperate with regulatory and enforcement authorities. In parallel withthe Internal Investigation, Nordion has developed andimplemented a number of new and enhancedpolicies and procedures related to compliance. Thisremediation processhas included enhancements to Nordion’s GBPS,policies related to anti-corruption, third-party due diligence, travel and expenses, sponsorships,and payment control processes. Nordion is continuing to develop andstrengthen other policies and procedures,as well as monitoring protocols to detect exceptions to these new policies, and is delivering training to employees,high risk third party intermediariesand other stakeholdersaffected by the changes. The intent of these changes is to strengthen Nordion’s overall compliance framework. Environment, Health, Safety and Governance Nordion is committed to complying with all environmental, health and safety laws and regulations relevant to its operations.In fiscal 2013, Nordion was recognized as the safest employer in the manufacturing division for 2013, receiving the Gold level award from Thomson Reuters and the Canadian Occupational Safety Magazine. The Company’s Ottawa, Canada, facility has received ISO 14001: 2004 (environmental management systems) certification. In fiscal 2013, 14001 programs were implemented at both Vancouver and GCE. Certifications of these sites are planned for fiscal 2014. In addition, Nordion maintains a comprehensive Environment, Health, Safety and Governance (EHS & Governance) program, including training for employees and contractors. Nordion’s policy is to protect the natural environment by using environmentally sound operation practices, including ALARA (as low as reasonably achievable), which is designed to keep radiation doses at a minimum for workers and the public.Nordion maintains insurance coverage for third-party claims relating tobodily injury and property damage. Nordion has established a series of policies and programs to facilitate compliance with applicable EHS & Governance laws and regulations. The policies require regular environmental assessments of Company activities, establishment of remedial and contingency plans to deal with any incidents, and establishment of processes to report to senior corporate management and to the Board of Directors through the EHS & Governance Committee of the Board of Directors on the environmental status of the Company and its subsidiaries. Nordion uses an independent third party environment, health and safety auditing firm to conduct regular regulatory audits of Nordion operations. Nordion believes its approach to EHS & Governance compliance meets all regulatory requirements. It is not expected that these policies will have a significant impact on capital expenditures, consolidated earnings, or the Company’s competitive position. Seven years ago, as part of its licensing with the CNSC, Nordion pledged a C$15.4 million letter of credit in support of future site remediation costs at its Ottawa, Canada facility. Remediation costs include the cost to remove radioactive material from the site when the Company exits the site. In fiscal 2010, Nordion re-estimated that future costs have increased by approximately $16 million to approximately $31 million. The amount of this letter of credit is under review and the new estimate for future site remediation for the Ottawa facility was submitted to the CNSC in April 2011. The company received comments from the CNSC in fiscal 2013 and expects to address these comments in fiscal 2014. Nordion has put into place a new public disclosure protocol in compliance with requirements of the CNSC. The new protocol forms part of our existing public information program with respect to the CNSC-licensed activities of Nordion’s Ottawa facilities, so that information related to the health, safety and security of persons and the environment, and other issues associated with the lifecycle of this facility are effectively communicated to the public on an ongoing and timely basis. 27 5. RISK FACTORS The businesses that Nordion operates are subject to a number of risks and uncertainties discussed below and in other documents incorporated herein by reference, many of which are not in the Company’s control. Additional risks and uncertainties not presently known to the Company, or that the Company does not currently anticipate, may be material and may impair the Company’s business operations. If any such risks occur, the Company’s business, financial condition and results of operations could be materially adversely affected. Business interruptions. Almost all of the Company’s products are manufactured at single locations, with limited alternate facilities due primarily to the licensing requirements for facilities that handle and store radioactive material and the specialized equipment required to manufacture its products. The vast majority of Nordion’s revenues are generated from products produced at the Company’s Ottawa facility. Any event, including a labour dispute with unionized employees, weather or other acts of nature, pandemics or other public health crises, fire, floods, power outages, threats to physical security, information technology or cyber-attacks or failures, accidents, regulatory, political, health or other issues that result in a prolonged business disruption or shutdown to one or more of the Company’s facilities, or the facilities of the Company’s suppliers, could create conditions that prevent, or significantly and adversely effect, the Company from receiving, processing, manufacturing, or shipping products at previous levels, or at all. Due to the stringent regulations and requirements we are subject to regarding the manufacture of our products, and the complexities involved with manufacturing our products, we may not be able to quickly establish additional or replacement sources for our materials and/or our production facilities. Such events could adversely affect our sales, increase our expenses, create potential liabilities and/or damage our reputation, any of which could have a material adverse effect on our cash flows, competitive position, financial condition or results of operations. Sources of supply. Due to the uniqueness of Nordion’s business, it is common for the Company to purchase certain components and raw materials necessary for its products from sole or limited suppliers, or large quantities of product from an individual supplier, and as a result, it may not be able to establish, whether due to cost, regulatory and other business considerations, in a timely manner or at all, additional or replacement sources for certain components or materials in the event an existing supplier becomes unavailable or is unable to continue to supply Nordion as expected. In the event an existing supplier becomes unavailable or is unable to continue to supply Nordion as expected, this could result in production delays, increased costs, or an inability to continue to manufacture key products, which could have a material adverse effect on the business, financial condition or results of operations of the Company. For example, the majority of the Company’s supply of Co-60 comes from three sources. If any of these three suppliers suffered a decrease in supply, or declined to enter into renewal contracts with Nordion for supply in the future, and Nordion was unable to find a replacement supplier, this could have a material adverse effect on the business, financial condition or results of operations of the Company. Conversely, due to the nature of Co-60 production, there may be times when there is a glut of supply in the worldwide market, which could exert downward pressure on Nordion’s pricing. The Company also depends upon the NRU reactor operated by AECL in Chalk River, Ontario, Canada for the supply of the majority of its reactor-based medical isotopes. In August 2013, Nordion and AECL entered into an amended and restated isotope supply agreement, a non-exclusive supply agreement for medical isotopes, which has a term ending October 31, 2016. The supply agreement may also be terminated upon, among other things, Nordion establishing a satisfactory alternative supply of isotopes, the permanent shutdown of AECL’s isotope production facilities, Nordion’s failure to meet a minimum purchase quantity or any force majeure that continues for a period of more than two years. As well, the Canadian government, which owns AECL, has stated that it intends to stop producing medical isotopes from the NRU reactor by 2016. The NRU reactor is over fifty years old and was out of service due to a heavy water leak in the reactor vessel for 15 months from May 2009 to August 2010, during which period Nordion was unable to obtain supply of substantially all of its reactor-based medical isotopes requirements from AECL. In addition the Company experienced several unplanned supply interruptions from the NRU reactor during fiscal 2012, and expects that such unplanned supply interruptions may continue to occur in the future. The NRU reactor is expected to shut down on at least an annual basis for an extended period of approximately one month for planned inspections and maintenance. During shut-downs Nordion will not receive medical isotopes from AECL. As Nordion did not have back-up supply for the shut down in 2013 and, as discussed below, does not expect to have significant back-up supply for planned shutdowns for the foreseeable future while it continues to explore supply alternatives, the Company’s customers have sought to increase their supply from our competitors. 28 Since the NRU reactor returned to service in August 2010 following its extended shutdown, there generally has been more supply available than demand for reactor-based isotopes. As a result there has been increased competition globally, resulting in lower pricing. There can also be no assurances that the NRU reactor will not experience other extended planned or unplanned shutdowns in the future. The Company is assessing potential supply options. For a supply option to be viable it must provide reliable supply, in sufficient quantities, and be economical and available prior to 2016. In addition, as the majority of the Company’s current sales of reactor-based isotopes are to the U.S., the supply may also be required to be from a non-HEU source to meet future U.S. regulations. There are a limited number of reactors in the world producing commercial quantities of Mo-99. The Company cannot be certain it will be able to secure an additional or alternate source of commercial supply that meets its criteria. If Nordion is unable to secure an alternative source of commercial supply or Nordion’s customers believe the Company will be unsuccessful in obtaining long term isotope supply, they may further reduce or altogether stop purchasing medical isotopes from Nordion. If the Company is unable to secure a long term supply of medical isotopes it may have to exit the reactor-based medical isotope segment of its business. Any or all of the foregoing could have a material adverse effect on the business, financial condition and results of operations of the Company. Ongoing internal investigation. In August 2012 Nordion voluntarily disclosed it was conducting an internal investigation of a foreign supplier and other third parties related to potential improper payments and other related financial irregularities in connection with the supply of materials and services, focusing on compliance with the Canadian Corruption of Foreign Public Officials Act (CFPOA) and the U.S. Foreign Corrupt Practices Act (FCPA) . As of the date of this AIF, it has not yet been determined whether there will be any potential regulatory and/or enforcement action resulting from these matters, which could include judgments, settlements, fines, penalties, injunctions, cease and desist orders, debarment or other relief, criminal convictions and/or penalties; or, if any such action is taken, whether it will have a material adverse effect on the business, its reputation and ability to conduct business, its financial position, profitability or liquidity or the market price of the Company’s publicly traded shares. In addition, it is difficult for Nordion to estimate the time or resources that will be needed for this investigation or its final resolution since, in part, the time and resources needed are dependent on the nature and extent of the information requested by the authorities involved. The cost of the investigation, including remediation costs, was $11.8 million in fiscal 2013 and $9.8 million in fiscal 2012. The total cost of the investigation and remediation may be significant. The cost in fiscal 2014 could vary based on, among other things, requests from regulatory and enforcement authorities and/or new findings. These matters require the attention of certain members of our senior management. It has not yet been determined whether the end results of this investigation or its final resolution will have a material adverse effect on the business or its financial position, profitability or liquidity. Risks related to the outcome of Nordion’s strategic review, or any strategic transaction. In January 2013, the Company initiated a review of strategic alternatives with a view to enhancing shareholder value and creating new opportunities. As business circumstances dictate, the Company may decide to divest itself of some or all of its assets or businesses. For example, in fiscal 2013, the Company divested its Targeted Therapies business unit. Nordion may not be, or with respect to the divestiture of the Targeted Therapies business unit, may not have been successful in identifying or managing the risks involved in any divestiture, including the ability to obtain a reasonable purchase price, potential regulatory approvals, potential liabilities that may continue to apply to the Company prior to and/or following a divestiture, potential tax implications, employee issues, expenses/costs associated with the review or other matters. Any divestitures may cause us to incur significant expenses and other costs, such as significant write-offs, including those related to property, plant and equipment and other assets, and could involve risks relating to difficulties in the separation of operations, services, products and personnel, diversion of management’s attention, disruption to remaining businesses, negative customer or employee perceptions, and the potential loss of key employees, all of which could have a material adverse effect on our business, financial position and results of operations. 29 Any acquisition that Nordion undertakes would be accompanied by the risks applicable to acquisitions or divestitures, including the potential disruption of our business while we evaluate opportunities and attempt to complete acquisitions or divestitures and diversion of management’s attention. Shareholders may expect that a transaction will result from the strategic review the Company has undertaken and as a consequence, not completing a transaction may result in a material decline in the price of the Company’s common shares. Such a transaction, if any, may be unsuccessful or less successful than anticipated and may adversely affect our financial position and results of operations. Any business Nordion may seek to acquire or technology it may seek to license may fall short of expectations or may prove to be unprofitable. Accordingly, the earnings or losses from any such acquired business or licensed technology may dilute earnings. In addition, any failure to complete an acquisition, divestiture or licensing may result in adverse market reaction. Nordion may be unable to integrate acquired businesses or licensed technologies into its existing business, or make the acquired businesses or licensed technologies profitable for various reasons including but not limited to: its ability to retain key employees and/or customers; its ability to integrate operations, facts and circumstances which were not apparent to Nordion before completion, personnel, business information systems and processes; its ability to complete the development of products; difficulty with sales; difficulty in maintaining uniform standards, controls, procedures and policies; and incompatible management or other cultural differences. Any of the foregoing could have a material adverse effect on the Company’s financial position and results of operations. The wholly-owned indirect subsidiary of the Company which holds the Nordion assets is subject to the Nordion and Theratronics Divestiture Authorization Act (Canada). This Act effectively imposes restrictions and limitations on the beneficial ownership or control of voting shares of Nordion (Canada) Inc. by “non-residents” of Canada (as such term is defined in the Act). These restrictions can significantly complicate the ability of the Company to consider certain strategic transactions which could be beneficial to the Company. In addition, they could have the effect of limiting strategic alternatives and deterring or reducing certain transactions and other offers. Shareholder activism. Publicly-traded companies have increasingly become subject to campaigns by investors seeking to advocate certain governance changes or corporate actions. As at October 31, 2013, the Company’s top five shareholders were estimated to hold over 35% of the Company’s common shares. If a shareholder is dissatisfied with the market value of the Company’s common shares, the current cash balance and/or capital structure of the Company, the Company’s strategic direction or progress on its strategic review, or their inability to sell their shares due to trading illiquidity, that shareholder or group of shareholders may become activist. Certain of our existing shareholders have undertaken activist activities with other companies in which they are invested. Activist shareholders, among other things, may propose changes to the Company’s Board of Directors or management, recommend that the Company make changes to its strategy including buying back the Company’s stock with cash on hand, reinstating regular dividends, returning capital, issuing debt or divesting certain of the Company’s businesses or assets, or selling the entire company. These actions may result in an investment in the Company being less attractive to current and potential shareholders, in a decline in the Company’s share price, distract management and employees, adversely affect our ability to retain key employees and attract new employees, and/or require the expenditure of significant resources and time, creating uncertainty that may materially adversely affect our business and results of operations. Customer Concentration. Nordion has a very concentrated customer base, including some customers who have accessed high levels of debt and/or credit. A decline in sales volumes and/or price of products sold to any one of our five largest customers could have a material adverse effect on the business, financial condition or results of operations of the Company. 30 Nordion’s five largest customers for Co-60 purchased approximately 73% of the Co-60 sold in fiscal 2013 (71% and 65% for fiscal 2012 and 2011, respectively). Lantheus, Nordion’s largest customer, purchases the majority of the Mo-99 the Company sells. Lantheus accounted for 15%, 21%, and 22% of the Company’s total revenue in fiscal 2013, 2012, and 2011, respectively. Lantheus has stated that it is proactively implementing a diversification strategy for its supply of Mo-99. In October 2012, Nordion extended its contract with Lantheus by two years until the end of 2015. The contract reflects specific pricing and volume commitments for each year of the contract, which can be affected by the demand Lantheus experiences for its product. In particular, if new or increased sources of Mo-99 supply are brought on-line by competitors, the level of demand for the product the Company sells to Lantheus could be reduced. In addition, the Company’s inability to provide back-up supply during the planned NRU reactor shutdown that occurred in 2012 and the Company’s likely future inability to provide back-up supply during future planned and unplanned shutdowns of the NRU reactor is resulting in Lantheus increasing its purchases from other suppliers. Further, during 2011, Lantheus increased its debt level by approximately 60%. In addition to the potential effects on Nordion’s ability to collect accounts receivable owed, if Lantheus were to breach its covenants associated with its debt or credit facilities, was unable to make payments against its debt or credit facilities, or was otherwise unable to make payments under its supply agreement with Nordion , its ability to compete in its markets may be reduced and its demand for Mo-99 from Nordion may therefore be significantly reduced. A decline in sales volumes and/or price of Mo-99 sold to Lantheus could have a material adverse effect on the business, financial condition or results of operations of the Company. Nordion sells products and services to customers and, as required, grants extended payment terms to meet market competition. In excess of 65% of our outstanding accounts receivables are due from our top ten customers, of which the top two customers represent approximately 27% of the outstanding accounts receivable balance. If a payment default occurred Nordion would be considered an unsecured creditor with limited rights of recovery of our product which could result in a material adverse change in the financial condition of the Company. External forces; changes in industry trends. A number of factors, including but not limited to, increases in supply of competitive product from existing or new sources, new products that may overtake Nordion’s products, the increased competitiveness of alternative products (such as alternate sterilization modalities), consolidation within the industry and within our customers’ industries, competitive pricing pressures, lower demand from the Company’s customers and, in particular from its largest customer (upon whom the Company is dependent for the majority of sales and earnings from Mo-99), and lower demand from our customers’ customers, could result in significant declines of either or both pricing and sales volumes, which may in turn have a material adverse effect on our business, financial condition, and results of operations. In particular, past shortages of Mo-99 have had a negative effect on worldwide demand, as customers shifted their consumption patterns in response to shortages, among other reasons. Other external forces, such as changes to regulations and laws and the public’s perception about the nuclear nature of Nordion’s business may also have an effect on our ability to renew the licenses we need to operate, obtain additional licenses which may be required in the future, and/or to expand our facilities, any of which could have a material adverse effect on our business. Industry trends as well as economic and political factors that affect pharmaceutical and biotechnology companies also affect the Company’s business. The Company provides services to pharmaceutical and biotechnology companies, including contract manufacturing and product development support. The Company’s business could be adversely affected by any significant decrease in life science research and development expenditures by pharmaceutical and biotechnology companies, as well as changes in the acceptance and use of radiopharmaceutical products. The Company’s primary operating locations handle and store hazardous and radioactive materials. Nordion is subject to federal, provincial, state, local, and foreign laws, rules, regulations and policies relating to environmental protection, health and safety. These laws, rules, regulations and policies govern the generation, manufacture, storage, handling, transportation, use, discharge and disposal of certain hazardous and potentially hazardous substances used in connection with our operations and products. Nordion’s facilities handle and store radioactive material and, in particular, the Company’s Ottawa site handles and stores large quantities of highly radioactive Co-60. A significant release of radioactivity, which could result from, among other things, a natural disaster, an accident, equipment failure, human error, an act of terrorism or a transportation accident, could result in employees and/or the public being exposed to radiation. In addition, failure or damage to Nordion’s shipping containers used to ship material to and from the Company’s site could also result in a release of radioactivity. 31 Although the Company is focused on complying with all applicable laws and regulations, it believes it is in compliance and has designed its processes and equipment with the intent of avoiding releases of radiation, if we were to fail to comply with present or future regulations and/or a release of radioactivity were to occur, we could be subject to substantial fines or other liabilities, litigation, loss of permits and licences to operate or transport materials, and reputational damage. In addition, there can be no assurance that we will not be required to incur significant costs to comply with environmental regulations in the future or that insurance put in place will ultimately cover any of the foregoing. Any of the above could have a material adverse effect on the business, financial condition, and results of operations of the Company. Anti-corruption and fraud and abuse risk. Nordion sells and/or procures products in more than 40 countries. In the majority of these countries Nordion does not have employees and relies on third parties or intermediaries to represent the Company. A number of these countries have a high risk of corruption. Based on the nature of the Company’s products these activities involve potential interaction with government, public officials or state-owned enterprises. Nordion is subject to the Canadian CFPOA, and may be subject to other similar anti-corruption and “fraud and abuse” laws in other jurisdictions such as the U.S. F CPA, the UK Bribery Act , the U.S. False Claims Act , and the U.S. Anti-Kickback Statute. Such legislation generally prohibits companies and their intermediaries from making improper payments or providing other things of value, including gifts, travel or entertainment for the purpose of obtaining or retaining business. Nordion has policies prohibiting such business practices and has enhanced our anti-corruption compliance program, which is designed to ensure compliance with these laws. Nordion cannot assure that its controls will protect it from reckless or criminal acts committed by employees or agents. If Nordion’s employees or agents, in contravention of our policies and anti-corruption compliance program, intentionally or inadvertently violate the provisions of applicable anti-corruption laws, the Company may incur fines or penalties, be unable to market our products in certain countries, be debarred from doing business with certain governments or government agencies, have to expend significant time and money on investigative and remedial efforts, suffer damage to our reputation, or experience other consequences which could have a material adverse effect on its business, operating results or financial condition. The Company is subject to complex and costly regulation. The nuclear and health industries are subject to extensive, complex, and frequently changing regulations. Our research and development, manufacturing, processing, operations, transport, marketing, promotion and pricing practices and the manner in which we or third parties working on our behalf interact with customers, are all subject to extensive regulation. All of the Company’s facilities that handle or store radioactive material are government regulated and inspected. Operating licences related to radioactive materials could be subject to cancellation under certain circumstances. Failure to obtain or maintain operating licences could have a material adverse effect on the business, financial condition, or results of operations of the Company. Governmental agencies throughout the world strictly regulate the drug and medical device development process. Nordion facilities devoted to pharmaceutical development are subject to regular inspection by the FDA, Health Canada, the European Medicines Agency (EMEA) and other regulatory agencies. Customers are also subject to periodic review by drug approval authorities. The Company’s failure, or any of its customers' failures, to pass an inspection conducted by the FDA, Health Canada, the EMEA, or any other regulatory body could result in disciplinary action leading to increased costs, recall or seizure of products, total or partial suspension of production, suspension or withdrawal of regulatory approval, delays in subsequent regulatory approval processes, imposition of new manufacturing requirements, closure of facilities, limitations on marketing practices and/or reduced customer demand that could have a material adverse effect on the business, financial condition or results of operations of the Company. 32 The nature of Nordion’s products, and the highly regulated environment in which Nordion operates, requires compliance with a multitude of regulations governing radioactive material transportation. The receipt, processing, handling, shipping and use of radioisotopes are highly regulated (see Section 4.11 - Regulatory Compliance). There has been an increased focus on the regulation of radioactive material. A change in regulation could increase the Company’s costs or ability to process and deliver product, which could have a material adverse effect on the business, financial condition, or results of operations of the Company. The Company is subject to increasingly strict data privacy and security laws in various jurisdictions, the violation of which could result in fines or other sanctions. We are subject to import and export control laws and regulations, which impose requirements and restrictions on the sale or export of certain products and services to certain nations and persons, which affect our business. Violators of these export control and sanctions laws may be subject to significant penalties, which may include significant monetary fines, criminal proceedings against us and our officers and employees, a denial of export privileges, and suspension or debarment which could have a material adverse effect on the business, financial condition, or results of operations of the Company. The Company is subject to compliance costs, potential litigation, regulatory proceedings and other potentially adverse consequences as a result of scrutiny and regulation by governmental authorities, including the time and effort required by our personnel to maintain compliance. If the Company fails to comply with applicable regulations, it could suffer civil and criminal damages, fines and penalties, loss of various licences, certificates and authorizations necessary to operate its business, as well as incur liabilities from third-party claims, all of which could have a material adverse effect on the business of the Company, financial condition, or results of operations of the Company. Risks relating to the Company’s defined benefit pension plans. The Company operates, and is responsible for funding, a defined benefit pension plan in Canada that has been closed to new employees since January 1, 2007. The pension plan currently holds assets in Canadian equities, global equities, Canadian bonds, including real return bonds and cash and money market investments. A portion of the retirement payments are indexed to account for inflation and as a result the expected liability for future retirement payments increases as real interest rates decline. This pension plan is currently in a deficit position on a solvency basis, which basis is used, among other things, for the calculation of regulatory funding in Canada. Among other factors, deteriorating economic conditions, declines in equity or bond prices, changes in actuarial assumptions, pension regulations, and/or declines in, or a prolonged period of low, real interest rates could result in the Company having to make increased contributions to its pension plans to fund deficits, which could have a material adverse effect on the Company’s financial position, liquidity, value and results of operations. Also, underfunded pension plans or a failure or inability of Nordion to make contributions to its pension plans may have a material adverse effect on Nordion, its business results from operations and financial conditions. Risks arising from doing business in various countries around the world. Nordion’s operations are subject to the risks associated with carrying on business in various countries in North and South America, Europe and Asia. Accordingly, future business, financial condition and results of operations of the Company could be materially adversely affected by a variety of factors including, but not limited to: ● Changes in a jurisdiction’s political or economic conditions, particularly in developing or emerging markets; ● Compliance with trade protection measures and export and import regulations; ● Reliance on intermediaries or third parties to represent the Company in various capacities; ● Compliance with regulations related to corrupt business practices; ● Changes in a jurisdiction’s laws and regulations related to the delivery and use of the Company’s products; ● Exposure to foreign-exchange rate fluctuations between currencies; ● Tax consequences and/or other potential restrictions on the transfer of funds between subsidiaries; 33 ● Difficulties in enforcing agreements through some foreign legal systems; ● Longer payment cycles of foreign customers and difficulty of collecting receivables in foreign jurisdictions; ● Potential nationalization of industries, properties or assets that the Company relies on; ● Differing tax laws and changes in those laws including investment tax credits, or changes in the countries in which Nordion is subject to tax; ● Differing cultural and business practices associated with foreign operations; ● Differing labour laws and changes in those laws; ● Differing protection of intellectual property and changes in that protection; and, ● Differing regulatory requirements and changes in those requirements. Risks related to the divestiture of the Targeted Therapies business unit. As a result of the divestiture of the Targeted Therapies business unit, the Company entered into a Share Purchase Agreement which contained certain representations, warranties, covenants and indemnities. In addition, we have retained certain existing and potential liabilities arising in connection with such operations related to periods prior to the closing. To mitigate our exposure to certain of these potential liabilities, we maintain errors and omissions insurance and other insurance. However we may not be able to make a reasonable estimate of the maximum potential amount that we could be required to pay under these indemnities or in respect of any breach of such representations, warranties and covenants. In addition, the Company entered into a Manufacturing and Support Agreement and Transition Services Agreement pursuant to which the Company provides certain services to the purchaser of the Target Therapies business unit. In the event of any breach of, or failure to perform, its obligations under such agreements, the Company may be subjected to claims from the purchaser of the business unit which could have a material adverse effect on the Company. The Company faces significant competition and may not be able to compete effectively. Although Nordion has a large market share for some of our products, and operates in a market with few competitors, we compete indirectly with many companies ranging from multinationals to start-ups. Many of our competitors have greater financial, technical and human resources, and spend more on research and development, sales and marketing activities. Competition can take many forms, including aggressive pricing for competing products or services, development of new, better and/or less expensive products or services, the ability to obtain patent protection or regulatory clearance earlier, or the ability to commercialize new products or technologies rapidly. Without the timely introduction of new products and enhancements, the Company’s current products could become technologically obsolete or lose market share to alternative/new technologies and products, which could have a material adverse effect on the Company’s business, financial condition and results of operations. For example, past shortages of Mo-99 have had a negative effect on worldwide demand, as the industry optimized utilization of Mo-99 and efficiencies in the manufacture, distribution and dispensation of the product. The high level of competition in the sterilization industry and the potential emergence of new sources of supply or alternate technology and modalities, particularly in the cobalt sterilization industry, could cause the Company to have to reduce the price at which it sells its Co-60 or lose revenue. Failure to compete effectively with respect to our products, services, support, distribution and/or pricing could cause the Company to lose market share to its competitors, which could have a material adverse effect on the business, performance, prospects, value, financial condition and results of operations of the Company. Globalization of the Company’s industries also affects its competitiveness. As competitors and new entrants establish operations in lower-cost labour markets, pricing in these industries may be reduced resulting in lower revenues and profitability for the Company, which could have a material adverse effect on the business, financial condition and results of operations of the Company. Long-term supply commitments of Co-60. As a result of the investment Nordion’s suppliers are required to make to produce and supply product, and the Company’s intent to acquire access to supply over longer periods, Nordion has entered into long-term supply agreements for the supply of Co-60, which include set pricing levels and minimum purchase commitments. These supply agreements extend for 11 years, seven years and five years, respectively, with Nordion’s largest three suppliers of Co-60. While certain of the contracts contain provisions that allow the Company to reduce the quantities purchased and terminate the agreement under certain circumstances, the Company may not be able to rely on or effectively enforce these provisions. In addition, the contractual arrangements Nordion has made with its customers to supply Co-60 to them generally only extend for periods of one to five years. Accordingly, in the future, the Company may not be able to cover its costs of Co-60 purchased under existing supply commitments, which may in turn have a material adverse effect on our business, financial condition, and results of operations. 34 Competition laws. Due to the nature of our products, we have a large market share for some of our products in some jurisdictions, and operate in some markets with a small number of competitors. We participate in many nuclear, medical isotope and sterilization industry associations. Violations of international antitrust and competition law, whether intentional or unintentional, could result in fines and expose us or our employees to criminal sanctions and civil suits, any of which may have a material adverse effect on the Company’s business and operations. Tax reassessment risk. Nordion tax filings are subject to audit and review by government tax authorities which may disallow certain deductions or disagree with the Company’s interpretation or application of tax laws, which may result in its having to pay additional taxes and incur additional tax expense, including interest charges and potential penalties, which may have a material adverse effect on our financial condition. This obligation extends to Nordion filings made prior to the sale of assets and subsidiaries sold by the Company. Effectiveness of internal controls. Nordion’s CEO and CFO are required to report on the effectiveness of the Company’s internal control over financial reporting and disclosure controls and procedures. This is reported in the Company’s annual report and in its MD&A for the year ended October 31, 2013. Management’s review is designed to provide reasonable assurance, not absolute assurance, that all material weaknesses existing within the Company’s internal controls are identified. Material weaknesses represent a deficiency, or a combination of deficiencies, in the Company’s internal controls over financial reporting such that there is a reasonable possibility that a material misstatement of the Company’s annual financial statements or interim financial report will not be prevented or detected on a timely basis. In addition, management cannot provide assurance that any remedial actions being taken by the Company to address any material weaknesses identified will be successful, nor can management provide assurances that no further material weaknesses will be identified within its internal controls over financial reporting in future years. If the Company fails to maintain effective internal controls over its financial reporting, there is the possibility of errors or omissions occurring, and the possibility of misrepresentations in the Company’s disclosures, which could have a material adverse effect on the Company’s business, its financial statements, and the value of the Company’s Common shares. The Company’s business, financial condition and results of operations are subject to significant fluctuation. The Company cannot reliably predict future sales, pricing, and profitability. Changes in competitive, market availability of supply of key materials such as Mo-99 and Co-60, and economic conditions may require the Company to adjust its operations, and it may not be able to make those adjustments or to make them quickly enough to adapt to changing conditions. The Company has a number of long-term supply contracts which include specified purchase commitments. The majority of the Company’s products, excluding product related to Sterilization Technologies, involve radioactive isotopes that decay rapidly and, therefore, cannot always be held in inventory or can only be held in inventory for certain periods. Declines in sales, pricing, profitability and/or supply could disproportionately affect the Company’s business, financial condition, and results of operations in any particular quarter. Factors that may negatively affect sales and operating results include: ● Access to supplies of key materials; ● The timing and availability of supply of Co-60; ● Inability to secure a carrier to meet the necessary delivery schedules to customers; ● Global or regional economic downturns; ● Lack of demand for the Company’s products and services; 35 ● Voluntary or regulatory recalls or stoppages of manufacture of the Company’s, or the Company’s customer’s, products; ● Adverse changes in industries upon which the Company is dependent, such as the pharmaceutical and biomedical industries; ● Concentration of customers; ● Changes in the volume or timing of product or service orders; ● Inability of the Company’s customers to obtain regulatory approval or funding to continue the development of their products; ● Changes in the relative amounts of sales represented by various products, services and customers, which have different gross margin levels; ● Regulatory and licensing changes affecting Nordion, its customers, or suppliers; ● Delays or problems in the introduction of new products or services; ● Existing or new competitors’ introduction of new products, services or technological innovations; ● Competitive pressures resulting in lower selling prices or other terms; ● Changes in foreign exchange rates and interest rates; ● Increased costs of raw materials or supplies; ● Changes in import licences or duties; ● Changes in the financial stability of customers or suppliers, including their ability to obtain financing at a reasonable cost; or ● Management time allocated to ongoing strategic review. Management believes that operating results for any particular quarter are not necessarily a meaningful indication of future results. While fluctuations in the Company’s quarterly operating results could negatively or positively affect the price of the Company’s Common shares, these fluctuations may not be related to the future overall operating performance. Reductions in a particular quarter’s results may not be recovered in future quarters, which could have a material adverse effect on the business, financial condition, and results of operations of the Company. Risks related to insurance coverage. Nordion maintains an insurance program covering all of its operating units.The policies provide coverage for normal operating risks and include annual liability coverage of up to $100 million. The Company also maintains a policy covering property and business interruption risks with a total insured value of $700 million and directors’ and officers’ insurance having a limit of $80 million. There is no certainty that the amount of coverage is adequate to protect the Company in all circumstances, that the Company’s insurance policy will cover a specific claim, or that the Company will be able to acquire such insurance on an ongoing basis at rates acceptable to the Company. In addition, the Company has retained liabilities for businesses which were previously divested, and may not have adequate or any insurance in place to cover potential liabilities arising out of such divested businesses. Furthermore, even where a claim is covered by insurance, Nordion is subject to deductibles which it must cover, and the insurance coverage might be inadequate and Nordion would have to pay the amount of any settlement or judgment that is in excess of the policy limits or that is excluded from policy coverage. Failure to obtain or maintain adequate insurance may have a material adverse effect on the Company’s business and operations. Current and future litigation and regulatory proceedings. The Company is currently pursuing and defending various proceedings, and will in all likelihood be subject to additional proceedings in the future, including potential litigation regarding the products and services it provides or which it or predecessor companies have provided. Any claim brought against us, regardless of its merits, could be costly to defend and could result in an increase of the Company’s insurance premiums. The outcome of litigation, particularly class action lawsuits, is difficult to assess or quantify. Some claims brought against Nordion might not be covered by the Company’s insurance policies. Furthermore, even where the claim should be covered by insurance, Nordion has significant self-insured retention amounts, which the Company would have to pay in full before obtaining any insurance proceeds; the insurance coverage might be inadequate and Nordion would have to pay the amount of any settlement or judgment that is in excess of policy limits; or an insurer might refuse coverage. Proceedings that are not covered or not sufficiently covered by insurance policies, or which falls within retained liability under the Company’s policies, could have a material adverse impact on the business, financial condition, or results of operations of the Company. 36 The Company may become involved in litigation regarding products and services it expects or receives from others and may also be subject to regulatory proceedings. Lack of success in such litigation or regulatory proceedings may expose the Company to the loss of marketing approvals, financial loss or prevent it from enforcing rights that are important to the Company, thereby having an adverse effect on the business or results of operations of the Company. Manufacturing flaws or component failures, among other things which could lead to a recall, or issuance, of a safety alert and/or litigation, would in each case entail significant costs, negative publicity and a diversion of management’s attention from Nordion’s business. Uncertain disposal and decommissioning costs. Nordion currently disposes of cobalt sources returned from customers in the normal course of business, and expects this practice to continue. The future disposal path, and Nordion’s actual disposal costs, are subject to change at the discretion of the disposal site and are subject to availability. If disposal facilities are not readily available to Nordion, the Company may store quantities of spent Co-60 at its facilities until alternate disposal paths become available. If the situation persists, Nordion may need to construct and license additional storage facilities. As a result of processing radioactive material, the buildings and equipment at the Company’s facilities may become contaminated with radioactive material. When a site is exited, the Company is also required by law to decommission the site. This includes dismantling and disposing of all contaminated buildings and equipment, which may include radioactive materials stored on site as inventory for sale and radioactive materials returned from customers for eventual disposal by the Company. Although Nordion is currently required to have in place a decommissioning bond, the actual costs of dismantling and, in particular, disposing of radioactive material, could be significant and may have a material adverse effect on the Company’s financial position. Dependence on information technology (IT) systems and communication systems. The Company’s business depends, in part, on the continued and uninterrupted performance of its IT systems. Sustained system failures or interruptions could disrupt the Company’s ability to perform many of the functions that are critical to the Company’s business, including processing customer orders, transportation of raw materials and finished products, manufacturing of products, and timely invoicing and collections. Given the extensive reliance of our Company on technology, any substantial disruption or resulting loss of data that is not avoided or corrected by our back up measures could have a material adverse effect on our business, financial condition and results of operations. The Company’s computer systems are vulnerable to damage and interruption from a variety of sources, including telecommunications failures, malicious human acts, and natural disasters, and there is always a risk of unanticipated problems. There is a risk of unauthorized access to confidential information such as employee and customer information or trade secrets. There is additional risk if critical systems are not kept up to date and maintained under full manufacturer’s support. The Company’s insurance policies may not cover or adequately compensate the Company for any losses that may occur due to any failures in its IT systems. Foreign currency exchange rates may adversely affect results. The Company derives a large portion of its revenues from international sales. For the year ended October 31, 2013, the Company derived approximately 95% and 36% of total revenues from continuing operations, from outside Canada and the U.S., respectively. In addition, the Company purchases product from outside of Canada and has commitments to purchase products over a number of years in U.S. dollars. The Company’s financial statements are denominated in U.S. dollars. However, the Company’s primary operating locations are in Canada, and the Company incurs operating expenses in Canadian dollars. As a result, factors associated with international operations, including changes in foreign currency exchange rates, could significantly affect the business, financial condition and results of operations of the Company. As a global company, the Company’s exposure to foreign-exchange rate changes includes, but is not limited to, the following: 37 ● Costs and revenues denominated in Canadian dollars, when translated into U.S. dollars for financial reporting purposes, can fluctuate due to exchange rate movements; ● Embedded derivatives based on the currency of certain contracts the Company enters into with customers and suppliers, in particular the Company’s Russian supply agreements, are valued at market rates, and the Company may report significant non–cash gains or losses based on changes in current and expected future, or commonly referred to as forward, exchange rates; ● The Company may from time to time hold a portion of its cash in Canadian dollars which may result in a reduction of cash reported in U.S. dollars if the U.S. dollar strengthens relative to the Canadian dollar; ● Certain long-term contracts with suppliers or customers may experience significant fluctuations in foreign exchange rates over several years thereby impacting cash flows and results of operations of the Company; and ● Certain contracts may involve foreign exchange risk when costs are incurred in a different currency than revenue. Labour relations. Approximately 46% of our employees, mainly technical and production employees, are currently unionized. Our current collective agreement with our Kanata employees expires in 2014 and our current collective agreement with our Vancouver employees expired in 2013 and a new agreement is in the process of being renewed. Management believes that the Company’s current labour relations with unionized employees are healthy, however failure to renew these agreements on reasonable terms could result in labour disruptions and increased labour costs, which could have a material adverse effect on the business, financial conditions and results of operations. Risks related to the Company’s credit facility agreement and liquidity. In January 2013 Nordion entered an $80 million Amended and Restated senior secured credit facility agreement with the Toronto-Dominion Bank (TD) and a select group of other financial institutions. The credit facility consists of a $20 million revolving credit facility and a separate facility of up to $60 million to be used for the issuance of letters of credit. The latter facility will be fully secured including a specific pledge of cash collateral. Cash pledged against the facility will be reported as restricted cash and will be unavailable for operation. The facilities contain a number of financial and non-financial covenants. The financial covenants related to the $20 million revolving credit facility require the Company to, among other things, maintain a certain level of earnings before interest, tax, depreciation and amortization (EBITDA) and tangible net worth (both measures are defined in the credit facility agreement and include certain adjustments to amounts included in our financial statements). Failure to meet a covenant, or another event of default, could result in the Company being required to repay all amounts drawn on the credit facility. As at October 31, 2013, the Company had $36.9 million of letters of credit, and the amount in letters of credit issued against the credit facility may increase to $60 million in fiscal 2014. The use of cash, if available, to repay drawn amounts and/or to collateralize letters of credit issued against the credit facilities, could have a material adverse effect on the Company’s financial position and have a negative effect on the Company’s ability to execute its strategy. The current credit facility will expire on January 24, 2014, however based on the Company’s current capital structure, management believes there is minimal risk that the facility will not be extended or replaced. Compliance with laws and regulations affecting public companies. As Nordion is traded on both the Toronto Stock Exchange (TSX) and the New York Stock Exchange (NYSE), it is subject to complex regulations for which compliance is expensive and time consuming. Any future changes to the laws and regulations affecting Canadian public companies and U.S. foreign private issuers, and/or a determination that Nordion no longer qualifies as a foreign private issuer, may cause the Company to incur increased costs and efforts as it evaluates the implications of the new rules and responds to new requirements. Delays or a failure to comply could result in enforcement actions, the assessment of penalties and/or civil suits. The Company may be required to hire additional personnel and utilize additional outside legal, accounting and advisory services, all of which could cause general and administrative costs to increase beyond what the Company currently has budgeted. The Company is continually evaluating and monitoring developments with respect to these laws, rules and regulations, and it cannot predict or estimate the amount of the additional costs it may incur or the timing of such costs. 38 New laws and regulations may make it more expensive for the Company to provide indemnities to its officers and directors and may make it more difficult to obtain certain types of insurance, including liability insurance for directors and officers. The Corporation may, therefore, be forced to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. The impact of these changes could also make it more difficult for the Company to attract and retain qualified persons to serve on its Board of Directors, or as executive officers. Dependence upon the services of key personnel. The Company’s success depends, to a significant extent, upon the Company’s ability to continue to attract, retain, develop and motivate qualified personnel, in particular its executive officers and key management, scientific, technical and sales personnel. The loss of the services of the Company’s key personnel could have a material adverse effect on the business and results of operations of the Company. The Company does not maintain key person life insurance policies on any of its officers or employees. The competition for qualified employees is intense. The investment required to attract and retain key personnel, including the provision of compensation packages that are competitive, could have an impact on the profitability of the business of the Company. Compensation and benefit packages provided by the Company may not be viewed as competitive and the Company may have to increase salaries and benefits in an effort to retain key employees; the failure to do so could adversely affect the Company’s ability to attract or retain key employees. Regulations or changes in regulations may reduce demand for the Company’s products and services, and increase expenses. Nordion competes in markets in which it, and its customers, must comply with federal, state, local, and foreign regulations, such as environmental, nuclear, health and safety, food and drug, and medical device regulations. These regulations or changes in regulations may create or affect market demand for products and services. Because of the high cost to develop, configure, and market products and services to meet customer needs and regulatory requirements, any significant change in applicable regulations could reduce demand for the Company’s products or services or increase the costs associated with manufacturing, distributing and selling these products and services. Sales of Nordion’s products depend, in part, upon the extent to which the costs of its customers’ products are reimbursed by governmental health administration authorities, private health coverage insurers and other third-party payors. Reimbursement criteria for approval vary by country, and are becoming increasingly stringent. The Company’s customers’ ability to obtain appropriate reimbursement affects both the quantity and price of the products they purchase and the prices they are willing to pay. In addition, changes to government healthcare reimbursement policies could have a significant impact on our customers’ spending decisions. In recent years, the U.S. Congress and U.S. state legislatures have considered various types of healthcare reform in order to control growing healthcare costs. Similar reform movements have occurred in Europe and Asia. Implementation of healthcare reform legislation to reduce costs could limit the profits that can be made from existing products and the development of new improved products. This could adversely affect R&D expenditures by pharmaceutical and biotechnology companies which could in turn decrease the business opportunities available to the Company. Economic conditions. Adverse economic conditions and customer, supplier, regulatory or government response to those conditions could affect our business or results of operations. There can be no assurance as to when such conditions will change. International financial markets and economies are uncertain, and have been experiencing a period of upheaval characterized by significant debt levels, bankruptcy, failure, collapse or sale of various financial institutions, diminished liquidity and credit availability, declines in consumer confidence and economic growth, increases in unemployment rates and uncertainty about economic stability. Nordion’s customers may experience financial difficulties or be unable to borrow money to fund their operations, which may adversely affect their ability or decision to purchase our products, or pay for our products once purchased. The economic downturn may also, among other things, create downward pressure on the demand for and pricing of our products, or affect our ability to borrow money, which could have an adverse effect on our business, financial position and results of operations. 39 Intellectual property protection. Nordion’s success depends in part on obtaining, maintaining and enforcing our patents, trademarks, and other proprietary rights, and our ability to avoid infringing the proprietary rights of others. The Company possesses an array of copyrights, trademarks, patents, unpatented proprietary technologies, trade secrets and know-how. Nordion has applied, or intends to apply, for additional patents to cover its newest products. The Company may not obtain issued patents from any pending or future patent applications owned by or licensed to us. Of the patents Nordion currently holds, the issued claims may not be sufficient to protect the full scope of its technology. In addition, competitors may design around Nordion’s technology or develop competing technologies or challenge the validity of Nordion’s patents. We may not be able to effectively protect our rights in unpatented technology, trade secrets and confidential information. Although we require our new employees, consultants and others with whom we do business to execute confidentiality agreements, these agreements may not provide effective protection of our information or, in the event of unauthorized use or disclosure, may not provide adequate remedies. Intellectual property rights may also be unavailable or limited in some foreign countries, which could make it easier for some of the Company’s competitors to capture increased market position. Nordion may incur significant expense in any legal proceedings to protect the Company’s proprietary rights or to defend infringement claims by third parties. If Nordion is unable to adequately protect its intellectual property, the Company’s market share, financial condition and results of operations may be adversely affected. Third parties may claim that our products infringe their intellectual property rights. Claims of third parties against the Company of infringements would divert management’s time and effort and could result in decreased sales; substantial litigation costs; awards of substantial damages; court orders that could force us to make changes to our products, pay royalties or other fees to licence rights in order to continue manufacturing and selling our products, or effectively prevent the Company from manufacturing, using, importing or selling its products in certain countries; all of which could have a material adverse effect on the Company’s financial results. Nordion licences intellectual property rights to and from third parties. The measures that the Company employs to protect these technologies and these rights may not be adequate. Substantially all of the Company’s revenue is derived from products that are not protected by patents. While the Company has among other things, trade secrets, know-how, regulatory approvals and licenses, most of Nordion’s products or similar variations could be produced by other companies that may choose to compete with Nordion, which could result in a loss of market share or reduction in price. Volatility of share price and dividend policy. The market price of Nordion’s shares is subject to volatility. Deviations in actual financial results as compared to the expectations of securities analysts who follow the Company can have a significant effect on the trading of Nordion’s Common shares. In addition, Nordion’s revenues and profitability growth may vary from one quarter to another due to, among other things, the events discussed in these risk factors, quarter-to-quarter variances in our financial results, the nature of our business, or a decline or rise of stock prices in the capital markets generally. 40 6. SELECTED CONSOLIDATED FINANCIAL INFORMATION Summary Annual Information Year ended October 31 (thousands of U.S. dollars) Revenues $ $ $ Costs and expenses Direct cost of revenues Selling, general and administration Depreciation and amortization Restructuring charges, net Change in fair value of embedded derivatives Impairment of long-lived assets - - Other (income) expenses, net Gain on sale from Targeted Therapies - - Operating income from continuing operations Interest expense Interest and dividend income Income tax recovery (expense) Loss from discontinued operations, net of income taxes - - Equity loss - - Net income (loss) $ $ $ Gross margin 53% 55% 54% Capital expenditures from continuing operations $ $ $ Total assets $ $ $ Long term financial obligations $ $ $ Capital Structure When looking at the Company’s capital structure, Nordion considers, among other things, requirements for operations, including working capital fluctuations, the Company’s ability to access capital, the Company’s risk profile, and the flexibility provided by cash and liquidity sources. In addition, with the uncertainty in the Medical Isotopes business, in particular Nordion’s current reliance on the NRU reactor and the absence of an alternate supplier at this time post 2016, the Company intends to maintain a certain level of liquidity and access to capital. Nordion uses a combination of equity and long-term debt to finance its business. The Company has one class of shares authorized and outstanding, being common shares. As at October 31, 2013, there were 61,909,301 common shares issued and outstanding. The common shares entitle the holder thereof to receive notice of, to attend, and to vote at all meetings of holders of common shares. Each common share entitles the holder thereof to one vote per share and to share rateably in the assets of the Company on liquidation or dissolution. 41 On June 3, 2011, Nordion entered into a three-year $75 million revolving committed credit facility with TD as its lead lender and a syndicate of other financial institutions. In fiscal 2012, the Company used the credit facility, as planned, to reissue existing letters of credit, to issue new letters of credit, and to provide an additional source of liquidity. On January 25, 2013, Nordion entered an $80 million Amended and Restated senior secured credit facility agreement with the Toronto-Dominion Bank and a select group of other financial institutions. The credit facility consists of a $20 million revolving credit facility and a separate facility of up to $60 million to be used for the issuance of letters of credit. The latter facility will be fully secured including a specific pledge of cash collateral. Cash pledged against the facility will be reported as restricted cash and will be unavailable for operation. The primary purpose of the $20 million revolving credit facility is for general corporate purposes. Under this credit facility, the Company is able to borrow Canadian and US dollars by way of Canadian dollar prime rate loans, US dollar base rate loans, US dollar Libor loans, the issuance of Canadian dollar bankers’ acceptances and letters of credit in Canadian and US dollars. The amended credit facility is for a one-year term, which may be extended on mutual agreement of the lenders for successive subsequent periods. In third quarter fiscal 2013, Nordion obtained consent from the Amended and Restated Credit Facility Lenders for the divestiture of the Targeted Therapies business to BTG, via an Amending Agreement dated July 12, 2013. As at October 31, 2013, the Company had $36.9 million of letters of credit issued against the credit facility. The Company has a defeased non-interest bearing government loan, and a note payable associated with the purchase of specific assets. At October 31, 2013, long-term debt consisted of a $40.3 million, non-interest bearing government loan; and other commitments totaling $0.1 million which represent capital lease obligations. The fully funded financial instrument that defeases the non-interest bearing government loan is valued at $43.8 million. Shareholders Rights Plan On March 7, 2012, the shareholders of the Company ratified and confirmed an amended and restated shareholder rights plan (the “Rights Plan”). The Company originally implemented a shareholder protection rights agreement on March 3, 2000 and was amended, restated and renewed by shareholders in March of 2003, 2006 and 2009. The Rights Plan will expire at the close of business on the date upon which the annual meeting of shareholders to be held in 2015 terminates, subject to earlier termination or reconfirmation by the shareholders. The Rights Plan is available at www.sedar.com or www.edgar.com. Dividend and Share Buy Backs The Company did not pay any dividends in fiscal 2013. In September 2012, Nordion announced it had suspended the payment of its quarterly dividend and cancelled its normal course issuer bid (NCIB). This decision was based on the uncertainty associated with several factors, including the potential payment of a portion of AECL’s arbitration costs, the ongoing internal investigation, pension funding obligations and molybdenum-99 revenue and supply. The Company had previously approved the introduction of a quarterly cash dividend, which was set at $0.10 per share, and the reinstatement of a NCIB to repurchase outstanding common shares of the Company on the open market in January 2011. In fiscal 2012, Nordion distributed $18.6 million in dividends, by $0.10 per share dividends issued in the first and second quarters. In fiscal 2011, Nordion distributed $19.2 million in dividends, by $0.10 per share dividends issued in each quarter of fiscal 2011. 42 In fiscal 2012, Nordion repurchased 398,500 common shares for $3.5 million through the 2011 NCIB that commenced on January 31, 2011, and 71,120 common shares for $0.5 million through the 2012 NCIB that commenced on February 2, 2012. Under the 2ordion was authorized by the TSX to purchase for cancellation up to 3,105,901 common shares, which represented approximately 10% of Nordion’s then public float and 5% of Nordion’s then outstanding shares. In fiscal 2011, Nordion repurchased 4,860,132 common shares for $52.4 million through the 2011 NCIB that commenced on January 31, 2011. Under the 2ordion was authorized by the TSX to purchase for cancellation up to 5,677,108 common shares, which represented approximately 10% of Nordion’s then public float and 8% of its outstanding shares. Ownership and Other Restrictions The wholly-owned indirect subsidiary of the Company which holds the Nordion assets is subject to the Nordion and Theratronics Divestiture Authorization Act (Canada) . This Act effectively imposes restrictions and limitations on the beneficial ownership or control of voting shares of Nordion (Canada) Inc. by “non-residents” of Canada (as such term is defined in the Act). These restrictions can significantly reduce the ability of the Company to consider certain strategic transactions which could be beneficial to the Company. 7. MANAGEMENT’S DISCUSSION AND ANALYSIS Please refer to Nordion’s fiscal 2013 MD&A. 43 8. MARKET FOR SECURITIES Trading Price and Volume The Company’s outstanding common shares are listed for trading on the Toronto Stock Exchange (TSX) (TSX: NDN) and the New York Stock Exchange (NYSE) (NYSE: NDZ). The following table sets forth the price ranges and volume of common shares traded on the TSX and the NYSE for each month of fiscal 2013. TSX NYSE High Low Volume High Low Volume (CDN$) (US$) October 2013 September 2013 August 2013 July2013 June 2013 May 2013 April 2013 March 2013 February 2013 January 2013 December 2012 November 2012 Source: Bloomberg Other than the common shares, no other class of securities of the Company is traded or quoted on any exchange or market. 44 9. LEGAL PROCEEDINGS The following is a summary of material legal proceedings involving Nordion. AECL Arbitration Please refer to Section 4.4 - Specialty Isotopes – Medical Isotopes – Nordion’s Supply of Medical Isotopes – MAPLE Facilities and Settlement with AECL for additional information regarding the arbitration and related settlement. Bioequivalence Studies During fiscal 2009, Nordion was served with a Complaint, filed with the Superior Court of New Jersey, related to repeat study and mitigation costs of $10 million and lost profits of $70 million. This legal action, commenced by Dr. Reddy’s Laboratories Ltd. and certain affiliated companies related to certain bioequivalence studies carried out by the former MDS Pharma Services business unit at the Montreal, Canada facility from January 1, 2000, to December 31, 2004. On March 21, 2013, Nordion announced that this claim had been settled. Details of the settlement are confidential. The settlement resulted in a loss of $1.3 million after taking into account financial reserves maintained by us in relation to the claim. Most of the settlement was covered by insurance, and resulted in a net cash outflow of approximately $17 million that included insurance proceeds received to date. In October 2013, the Company received $4.9 million in cash resulting from a successful claim against one of its insurers in this matter and recorded a $4.9 million litigation gain during the fourth quarter of fiscal 2013. During fiscal 2009, Nordion was served with a Statement of Claim from Apotex Inc., filed with the Ontario Court of Justice, related to repeat study and mitigation costs of C$5 million and loss of profit of C$30 million. This action relates to certain bioequivalence studies carried out by our former MDS Pharma Services business unit at its Montreal, Canada facility from January 1, 2000, to December 31, 2004. We maintain reserves in respect of repeat study costs as well as errors and omissions insurance. We have assessed this claim and have accrued amounts related to the direct costs associated with the repeat study costs in the FDA provision. No specific provision has been recorded related to the claim for lost profit, other than insurance deductible liabilities included in accrued liabilities. We have filed a Statement of Defence and are vigorously defending this action. The discovery process is currently ongoing. Arbitration with Life Technologies Corporations As part of the sale of MDS Analytical Technologies completed in the first quarter of fiscal 2010, Nordion’s joint venture partnership with Applied Biosystems, a division of Life Technologies Corporation (Life), was dissolved. A disagreement arose between Nordion and Life, the former partners, as to the appropriate treatment of certain inventory sold by the partnership to Applied Biosystems prior to the dissolution of the joint venture partnership. In the third quarter of fiscal 2011 the arbitrator in the hearing ruled in favour of Life, awarding them a settlement of approximately $9.5 million. Nordion has to date not made payment of this amount. Subsequent to the arbitrator’s ruling, on September 30, 2011, Nordion filed a statement of claim against Life in the Ontario Superior Court of Justice seeking recovery of approximately C$30 million and requested the $9.5 million settlement payment be stayed pending the outcome of this new claim. In December 2011, Life filed its statement of defense, and Nordion expects that Life will vigorously defend this action. In March 2012, Nordion filed a motion for summary judgment, requesting damages of $35 million and a stay of the previous arbitration award. In May 2012, Life filed a motion to dismiss; and in June 2013 Life filed a Reply to Nordion’s defence. Hearing of the motions are scheduled for July 2014. Affidavits and expert reports in support of the action have been prepared and delivered by Nordion. LIFE has retained experts and delivered responding materials in January 2013. 45 Radiation Overexposure Claim The Company has received a Petition for Damages from counsel representing approximately 34 plaintiffs, which was filed on October 20, 2011, in the Circuit Court of St. Louis County, Missouri, United States. The petition claims damages resulting from alleged overexposure of the plaintiffs arising from defects in external beam irradiation therapy equipment. The petition has been filed against several defendants including the Company. The action stems from suits filed in Missouri in 2001, and later in several other jurisdictions (including Panama), all of which were dismissed on competency or jurisdictional grounds. After the Supreme Court in Panama in 2010 reaffirmed the lack of competence and jurisdiction in Panama, Plaintiff’s re-filed the present action in St. Louis County, Missouri. The Plaintiffs are claiming wrongful death and/or loss of chance of survival arising from alleged negligence in design, testing, manufacture and operation, and resulting defects in, external beam irradiation therapy equipment (Theratron 780-C teletherapy units) and associated software, which the Plaintiffs claim resulted in overexposure to radiation during treatment of 34 patients in Panama who either died as a result of overexposure to radiation or continue to suffer from the effects of over radiation. The treatment planning software calculating patient irradiation exposure used with the equipment was of third-party design and was not sold or provided by Nordion. Damages claimed have not been specified by Plaintiffs and no Company specific-provision has been recorded or accruals have been made for this claim. In December 2011, the Company filed motions to dismiss on competency and jurisdictional grounds in St. Louis County, Missouri. The motions were heard in August 2012 and the action was subsequently dismissed on jurisdictional grounds. Factory Mutual Global As a result of the shutdown during 2007 of the NRU reactor operated by AECL, Nordion is advancing a claim against its property insurer Factory Mutual Global (FM Global) with respect to economic loss of up to C$25M suffered by Nordion. A Proof of Loss under the applicable insurance policy was executed by Nordion on October 20, 2010 and subsequently delivered to FM Global.On October 22, 2010, Nordion filed a Statement of Claim against FM Global in the Ontario Superior Court of Justice. FM Global filed its Statement of Defence in November 2011, and Nordion filed its Reply December 15, 2011. FM Global has indicated that it intends to vigorously defend this claim. DIRECTORS AND OFFICERS Directors The Company currently has a Board of Directors comprised of nine persons. Each of the directors has been elected to serve until the next annual meeting of shareholders. In accordance with the provisions of the CBCA, the directors are authorized from time-to-time to increase the size of the Board of Directors, and to fix the number of directors, up to the maximum of 20 persons, as currently provided under the articles of the Company, without the prior consent of the shareholders. The Board of Directors is permitted to appoint one or more directors to hold office between annual meetings for a term expiring not later than the next annual meeting of shareholders, provided that in no event shall the number of directors appointed in that manner exceed one third of the number of directors elected at the previous annual meeting. The following describes the Directors of the Company. Details on compensation and share ownership guidelines for the Directors will be contained in the Company's management proxy circular for its 2014 annual meeting of shareholders, which will be posted on the Company’s website at www.nordion.com and will be available at www.sedar.com and www.sec.gov . The information below as to securities of the Company, including both deferred share units (“DSUs”) and common Shares, is as at October 31, 2013. The information as to the number of common Shares beneficially owned or over which control or direction is exercised has been provided by the respective directors. 46 Mr. Anderson, a Chartered Accountant, is a Corporate Director, having retired in 2005 after serving 14 years with BCE Inc. (a global communications company headquartered in Montreal, Quebec). From 2001 to 2005, Mr. Anderson was President of BCE Ventures (a subsidiary of BCE Inc.) and from 1997 to 2000 was Chief Financial Officer of BCE Inc. Mr. Anderson was formerly a director of Four Seasons Hotels Inc. and Sears Canada Inc. Areas of Expertise : Business Development/Global Financial/Operations/Strategy William D. Anderson, 64 Toronto, Ontario, Canada Director since 2007 Independent 1 Nordion Board/Committee Membership F2013 Standing Committee Meeting Attendance Current Public Board Membership 2 Board of Directors (Chair) 13/13 Gildan Activewear Inc. (Chairman of the Board) Finance & Audit Committee (the “F&A Committee”) (attended as Chair of the Board) 7/8 Environmental, Health, Safety & Governance Committee (“EHS&G Committee”) (attended as Chair of the Board) 4/4 Sun Life Financial Inc. (Chair, Audit and Compliance Review Committee; Member, Risk Review Committee) Human Resources & Compensation Committee (“HRC Committee”) (attended as Chair of the Board) 7/7 Technology Committee (attended as Chair of the Board) 1/1 TransAlta Corporation (Member, Audit and Risk Committee; Member, Governance and Environment Committee) Securities Held Fiscal Year Common Shares DSUs 3 Total Common Shares and DSUs Total At-Risk Value of Common Shares and DSUs 4 Minimum Ownership Requirement 5 change Nil $88,015 Votes received in the last shareholder election : FOR
